
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


CONFORMED COPY

AMENDED AND RESTATED COMPETITIVE ADVANCE AND
REVOLVING CREDIT AGREEMENT
  

Dated as of March 4, 1997, as amended
and restated through July 3, 2003

among

PHH CORPORATION

as Borrower

and

THE LENDERS REFERRED TO HEREIN

and

JPMORGAN CHASE BANK, as Administrative Agent

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Bookrunner

--------------------------------------------------------------------------------



Table of Contents


 
 
 
  Page

--------------------------------------------------------------------------------

1. DEFINITIONS   1
2.
THE LOANS
 
12   SECTION 2.1. Commitments   12   SECTION 2.2. Loans   12   SECTION 2.3. Use
of Proceeds   13   SECTION 2.4. Competitive Bid Procedure   13   SECTION 2.5.
Revolving Credit Borrowing Procedure   15   SECTION 2.6. Refinancings   15  
SECTION 2.7. Fees   16   SECTION 2.8. Repayment of Loans; Evidence of Debt   17
  SECTION 2.9. Interest on Loans   18   SECTION 2.10. Interest on Overdue
Amounts   18   SECTION 2.11. Alternate Rate of Interest   18   SECTION 2.12.
Termination and Reduction of Commitments   19   SECTION 2.13. Prepayment of
Loans   19   SECTION 2.14. Eurocurrency Reserve Costs   19   SECTION 2.15.
Reserve Requirements; Change in Circumstances   20   SECTION 2.16. Change in
Legality   21   SECTION 2.17. Reimbursement of Lenders   22   SECTION 2.18. Pro
Rata Treatment   23   SECTION 2.19. Right of Setoff   23   SECTION 2.20. Manner
of Payments   23   SECTION 2.21. Withholding Taxes   24   SECTION 2.22. Certain
Pricing Adjustments   25
3.
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
26   SECTION 3.1. Corporate Existence and Power   26   SECTION 3.2. Corporate
Authority and No Violation   26   SECTION 3.3. Governmental and Other Approval
and Consents   26   SECTION 3.4. Financial Statements of Borrower   26   SECTION
3.5. No Material Adverse Change   26   SECTION 3.6. Copyrights, Patents and
Other Rights   26   SECTION 3.7. Title to Properties   27   SECTION 3.8.
Litigation   27   SECTION 3.9. Federal Reserve Regulations   27   SECTION 3.10.
Investment Company Act, Public Utility Company Act   27   SECTION 3.11.
Enforceability   27   SECTION 3.12. Taxes   27   SECTION 3.13. Compliance with
ERISA   27   SECTION 3.14. Disclosure   28   SECTION 3.15. Environmental
Liabilities   28
4.
CONDITIONS OF LENDING
 
28   SECTION 4.1. Conditions Precedent to Effectiveness   28   SECTION 4.2.
Conditions Precedent to Each Loan   29
5.
AFFIRMATIVE COVENANTS
 
30   SECTION 5.1. Financial Statements, Reports, etc   30   SECTION 5.2.
Corporate Existence; Compliance with Statutes   31          


i

--------------------------------------------------------------------------------

  SECTION 5.3. Insurance   31   SECTION 5.4. Taxes and Charges   31   SECTION
5.5. ERISA Compliance and Reports   32   SECTION 5.6. Maintenance of and Access
to Books and Records; Examinations   32   SECTION 5.7. Maintenance of Properties
  32
6.
NEGATIVE COVENANTS
 
33   SECTION 6.1. Limitation on Material Subsidiary Indebtedness   33   SECTION
6.2. Limitation on Transactions with Affiliates   34   SECTION 6.3.
Consolidation, Merger, Sale of Assets   34   SECTION 6.4. Limitations on Liens  
34   SECTION 6.5. Sale and Leaseback   35   SECTION 6.6. Consolidated Net Worth
  36   SECTION 6.7. Ratio of Indebtedness To Consolidated Net Worth   36  
SECTION 6.8. Accounting Practices   36   SECTION 6.9. Restrictions Affecting
Subsidiaries   36
7.
EVENTS OF DEFAULT
 
36
8.
THE ADMINISTRATIVE AGENT
 
38   SECTION 8.1. Administration by Administrative Agent   38   SECTION 8.2.
Advances and Payments   38   SECTION 8.3. Sharing of Setoffs and Cash Collateral
  39   SECTION 8.4. Notice to the Lenders   39   SECTION 8.5. Liability of the
Administrative Agent   40   SECTION 8.6. Reimbursement and Indemnification   40
  SECTION 8.7. Rights of Administrative Agent   40   SECTION 8.8. Independent
Investigation by Lenders   41   SECTION 8.9. Notice of Transfer   41   SECTION
8.10. Successor Administrative Agent   41
9.
MISCELLANEOUS
 
41   SECTION 9.1. Notices   41   SECTION 9.2. Survival of Agreement,
Representations and Warranties, etc.   42   SECTION 9.3. Successors and Assigns;
Syndications; Loan Sales; Participations   42   SECTION 9.4. Expenses;
Documentary Taxes   45   SECTION 9.5. Indemnity   45   SECTION 9.6. CHOICE OF
LAW   45   SECTION 9.7. No Waiver   46   SECTION 9.8. Extension of Maturity   46
  SECTION 9.9. Amendments, etc.   46   SECTION 9.10. Severability   46   SECTION
9.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL   46   SECTION 9.12. Headings  
47   SECTION 9.13. Execution in Counterparts   47   SECTION 9.14. Entire
Agreement   48   SECTION 9.15. Foreign Currency Judgments   48   SECTION 9.16.
Language   48   SECTION 9.17. Confidentiality   48

ii

--------------------------------------------------------------------------------

SCHEDULES    
1.1A
Commitments   1.1B Available Foreign Currencies   6.1 Existing Material
Subsidiary Indebtedness   6.4 Existing Liens
EXHIBITS
   
A-1
Form of Revolving Credit Note   A-2 Form of Competitive Note   B-1 Opinion of
In-house Counsel   B-2 Opinion of Skadden, Arps, Slate, Meagher & Flom LLP   C
Form of Assignment and Acceptance   D Form of Compliance Certificate   E-1 Form
of Competitive Bid Request   E-2 Form of Competitive Bid Invitation   E-3 Form
of Competitive Bid   E-4 Form of Competitive Bid Accept/Reject Letter   F Form
of Revolving Credit Borrowing Request

iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT (the
"Agreement"), dated as of March 4, 1997, as amended and restated through July 3,
2003, among PHH CORPORATION, a Maryland corporation (the "Borrower"), the
Lenders referred to herein and JPMORGAN CHASE BANK, a New York banking
corporation, as agent (the "Administrative Agent") for the Lenders.

INTRODUCTORY STATEMENT

The Borrower, certain of the Lenders and the Administrative Agent are parties to
Two Year Competitive Advance and Revolving Credit Agreement, dated as of
March 4, 1997, as amended and restated through February 21, 2002 (the "Existing
Credit Agreement"), pursuant to which the Lenders established a $750,000,000
committed revolving credit facility under which Revolving Credit Loans (as
defined below) may be made to the Borrower.

The Borrower has requested that the Termination Date (as defined below) be
extended to February 28, 2005 and has requested certain other amendments to the
Existing Credit Agreement.

The Borrower, the Lenders and the Administrative Agent desire to amend and
restate the Existing Credit Agreement pursuant to this Agreement and to continue
the Borrower's payment and performance obligations under the Existing Credit
Agreement, as amended hereby.

Accordingly, the parties hereto hereby agree as follows:

1.     DEFINITIONS

        For the purposes hereof unless the context otherwise requires, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the New York Uniform Commercial Code and not
otherwise defined herein shall have the respective meanings accorded to them
therein:

        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.

        "Affiliate" shall mean any Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, the Borrower. For
purposes of this definition, a Person shall be deemed to be "controlled by"
another if such latter Person possesses, directly or indirectly, power either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors of such controlled Person or (ii) direct or cause the
direction of the management and policies of such controlled Person whether by
contract or otherwise.

        "Alternate Base Rate" shall mean for any day, a rate per annum (rounded
upwards to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of
1%) equal to the greater of (a) the Prime Rate in effect for such day and
(b) the Federal Funds Effective Rate in effect for such day plus 1/2 of 1%.
"Prime Rate" shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in New York City. For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Prime Rate shall be
effective on the date such change in the Prime Rate is announced as effective.
"Federal Funds Effective Rate" shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason,

--------------------------------------------------------------------------------




including, without limitation, the inability or failure of the Administrative
Agent to obtain sufficient bids or publications in accordance with the terms
hereof, the Alternate Base Rate shall be determined without regard to clause (b)
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Federal Funds Effective
Rate shall be effective on the effective date of such change in the Federal
Funds Effective Rate.

        "Applicable Law" shall mean all provisions of statutes, rules,
regulations and orders of governmental bodies or regulatory agencies applicable
to a Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party.

        "Assessment Rate" shall mean, for any day, the net annual assessment
rate (rounded upwards, if necessary, to the next higher Basis Point) as most
recently reasonably estimated by the Administrative Agent for determining the
then current annual assessment payable by the entity which is the Administrative
Agent to the Federal Deposit Insurance Corporation (or any successor) for
insurance by such Corporation (or such successor) of time deposits made in
Dollars at such entity's domestic offices.

        "Asset Securitization Subsidiary" shall mean (i) any Subsidiary engaged
solely in the business of effecting asset securitization transactions permitted
by this Agreement and activities incidental thereto or (ii) any Subsidiary whose
primary purpose is to hold title or ownership interests in vehicles, equipment,
leases, mortgages, relocation assets, financial assets and related assets under
management.

        "Assignment and Acceptance" shall mean an agreement in the form of
Exhibit C hereto, executed by the assignor, assignee and the other parties as
contemplated thereby.

        "Available Foreign Currencies" shall mean the currencies set forth on
Schedule 1.1B, and any other available and freely-convertible non-Dollar
currency selected by the Borrower and approved (which approval shall not be
unreasonably withheld) in writing by the Administrative Agent.

        "Avis" shall mean Avis Group Holdings, Inc., a Delaware corporation.

        "Avis Fleet" shall mean Avis Fleet Leasing and Management Corp., a Texas
corporation.

        "Avis Fleet Transaction" shall mean the transaction pursuant to which,
after the consummation of the Avis Merger, the Borrower purchased Avis Fleet
from Avis.

        "Avis Merger" shall mean the transaction pursuant to the Agreement and
Plan of Merger, dated as of November 11, 2000 (the "Merger Agreement"), by and
among Avis, Cendant Corporation, a Delaware corporation ("Cendant"), the
Borrower (an indirect wholly-owned subsidiary of Cendant) and Avis Acquisition
Corp., a Delaware corporation and a wholly-owned subsidiary of the Borrower
("Merger Sub") in which Merger Sub merged with and into Avis and each
outstanding share of class A common stock, par value $.01 per share of Avis (the
"Common Stock"), other than shares of Common Stock held by any subsidiary of
Avis, held in Avis' treasury, held by Cendant or any subsidiary of Cendant or
held by stockholders who perfect their appraisal rights under Delaware law, was
converted into the right to receive $33.00 in cash.

        "Basis Point" shall mean 1/100th of 1%.

        "Board" shall mean the Board of Governors of the Federal Reserve System.

        "Borrowing" shall mean a group of Loans of a single Interest Rate Type
made by certain Lenders (or in the case of a Competitive Borrowing, by the
Lender or Lenders whose Competitive Bids have been accepted pursuant to
Section 2.4) on a single date and as to which a single Interest Period is in
effect.

2

--------------------------------------------------------------------------------




        "Business Day" shall mean, with respect to any Loan, any day other than
a Saturday, Sunday or other day on which banks in the State of New York are
permitted or required by law to close; provided that when used in connection
with a LIBOR Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in deposits in Dollars or the applicable
Available Foreign Currency on the London Interbank Market (or such other
interbank eurocurrency market where the foreign currency and exchange operations
in respect of Dollars or the applicable Available Foreign Currency, as the case
may be, are then being conducted for delivery on the first day of such Interest
Period).

        "Capital Lease" shall mean as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

        "Cash Equivalents" shall mean (i) investments in commercial paper
maturing in not more than 270 days from the date of issuance which at the time
of acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody's, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody's, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody's or are of comparable quality at the time of investment, and
(vi) banker's acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody's.

        "Change in Control" shall mean (i) the acquisition by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Closing Date), directly or indirectly, beneficially or of record, of
ownership or control of in excess of 50% of the voting common stock of Cendant
Corporation on a fully diluted basis at any time or (ii) if at any time,
individuals who at the Closing Date constituted the Board of Directors of
Cendant Corporation (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of
Cendant Corporation, as the case may be, was approved by a vote of the majority
of the directors then still in office who were either directors at the Closing
Date or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of
Cendant Corporation or (iii) Cendant Corporation shall cease to own, directly or
through wholly-owned Subsidiaries, all of the capital stock of the Borrower,
free and clear of any direct or indirect Liens.

        "Closing Date" shall mean the date on which the conditions precedent to
the effectiveness of this Agreement as set forth in Section 4.1 have been
satisfied or waived, which shall in no event be later than July 3, 2003.

        "Code" shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.

3

--------------------------------------------------------------------------------




        "Commitment" shall mean, with respect to each Lender, its Commitment to
make Loans to the Borrower hereunder, in an aggregate amount not to exceed at
any time the amount set forth opposite such Lender's name under the heading
"Commitment" on Schedule 1.1A.

        "Commitment Period" shall mean the period from and including the Closing
Date to but not including the Termination Date or such earlier date on which the
Commitments shall have been terminated in accordance with the terms hereof.

        "Commitment Utilization Percentage" shall mean on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of the aggregate
outstanding principal amount of Loans and the Dollar Equivalent Amount of the
aggregate outstanding principal amount of Competitive Loans and (b) the
denominator of which is the Total Commitment (or, on any day after termination
of the Commitments, the Total Commitment in effect immediately preceding such
termination).

        "Competitive Bid" shall mean an offer by a Lender to make a Competitive
Loan pursuant to Section 2.4 in the form of Exhibit E-3.

        "Competitive Bid Accept/Reject Letter" shall mean a notification made by
the Borrower pursuant to Section 2.4(d) in the form of Exhibit E-4.

        "Competitive Bid Rate" shall mean, as to any Competitive Bid made by a
Lender pursuant to Section 2.4(b), (a) in the case of a LIBOR Loan, the Margin
and (b) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Lender making such Competitive Bid.

        "Competitive Bid Request" shall mean a request made pursuant to
Section 2.4 in the form of Exhibit E-1.

        "Competitive Borrowing" shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted by the Borrower
under the bidding procedure described in Section 2.4.

        "Competitive Loan" shall mean a Loan from a Lender to the Borrower
pursuant to the bidding procedure described in Section 2.4. Each Competitive
Loan shall be a LIBOR Competitive Loan or a Fixed Rate Loan.

        "Competitive Note" shall have the meaning assigned to such term in
Section 2.8.

        "Consolidated Assets" shall mean, at any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries determined in
accordance with GAAP.

        "Consolidated Net Income" shall mean, for any period for which such
amount is being determined, the net income (loss) of the Borrower and its
Consolidated Subsidiaries during such period determined on a consolidated basis
for such period taken as a single accounting period in accordance with GAAP,
provided that there shall be excluded (i) income (or loss) of any Person (other
than a Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Borrower or
any of its Consolidated Subsidiaries or the Person's assets are acquired by the
Borrower or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that

4

--------------------------------------------------------------------------------




Consolidated Subsidiary, (iv) any extraordinary after-tax gains and (v) any
extraordinary pretax losses but only to the extent attributable to a write-down
of financing costs relating to any existing and future indebtedness.

        "Consolidated Net Worth" shall mean, at any date of determination, all
amounts which would be included on a balance sheet of the Borrower and its
Consolidated Subsidiaries under stockholders' equity as of such date in
accordance with GAAP.

        "Consolidated Subsidiaries" shall mean all Subsidiaries of the Borrower
that are required to be consolidated with the Borrower for financial reporting
purposes in accordance with GAAP.

        "Contractual Obligation" shall mean, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Currency" or "Currencies" shall mean the collective reference to
Dollars and Available Foreign Currencies.

        "Default" shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.

        "Dollar Equivalent Amount" shall mean with respect to (i) any amount of
any Available Foreign Currency on any date, the equivalent amount in Dollars of
such amount of Available Foreign Currency, as determined by the Administrative
Agent using the applicable Exchange Rate and (ii) any amount in Dollars, such
amount.

        "Dollars" and "$" and "US$" shall mean lawful currency of the United
States.

        "Enumerated Business Segments" means the fleet, relocation or mortgage
business segments of the Borrower as described in its Annual Report on
Form 10-K, dated March 5, 2003.

        "Environmental Laws" shall mean any and all federal, provincial, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees or requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning, any
Hazardous Material or environmental protection or health and safety, as now or
at any time hereafter in effect, including without limitation, the Clean Water
Act also known as the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et
seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§136 et seq., the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., the Superfund Amendment and Reauthorization Act of 1986, Public Law
99-499, 100 Stat. 1613, the Emergency Planning and Community Right to Know Act,
42 U.S.C. §§ 11001 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq., the Occupational Safety and Health Act as amended, 29
U.S.C. § 655 and § 657, together, in each case, with any amendment thereto, and
the regulations adopted and publications promulgated thereunder and all
substitutions thereof.

        "Environmental Liabilities" shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

5

--------------------------------------------------------------------------------




        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as such Act may be amended, and the regulations promulgated thereunder.

        "euro" shall mean the single currency of participating member states of
the European Union.

        "euro unit" shall mean the currency unit of the euro.

        "Event of Default" shall have the meaning given such term in Article 7.

        "Excess Utilization Day" shall mean each day on which the Commitment
Utilization Percentage exceeds 25%.

        "Exchange Rate" shall mean (i) with respect to any Available Foreign
Currency other than Canadian Dollars on any date, the rate at which such
Available Foreign Currency may be exchanged into Dollars, as set forth on such
date on the relevant Reuters currency page at or about 11:00 A.M. New York City
time on such date and (ii) with respect to Canadian Dollars, the spot rate at
which Canadian Dollars may be exchanged into U.S. Dollars, as quoted by The Bank
of Canada at approximately 12:00 noon, Toronto time, as set forth on the Reuters
"BOFC" page. In the event that such rate does not appear on any such Reuters
page, the "Exchange Rate" with respect to such Available Foreign Currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such "Exchange Rate" shall
instead be the Administrative Agent's spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method (including obtaining quotes
from three or more market makers for such Available Foreign Currency) as it
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error (without prejudice to the determination of the
reasonableness of such method).

        "Facility Fee" shall have the meaning given such term in Section 2.7.

        "Fitch" shall mean Fitch Investors Service, Inc. and any successor
thereto.

        "Five Year Credit Agreement" shall mean the Five Year Competitive
Advance and Revolving Credit Agreement, dated as of March 4, 1997, as amended
and restated through February 28, 2000, as further amended from time to time,
among the Borrower, the lenders referred to therein and JPMorgan Chase Bank, as
Administrative Agent.

        "Fixed Rate Borrowing" shall mean a Borrowing comprised of Fixed Rate
Loans.

        "Fixed Rate Loan" shall mean any Competitive Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

        "Fundamental Documents" shall mean this Agreement, any Revolving Credit
Notes, any Competitive Notes, and any other ancillary documentation which is
required to be, or is otherwise, executed by the Borrower and delivered to the
Administrative Agent in connection with this Agreement.

        "GAAP" shall mean generally accepted accounting principles consistently
applied (except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the date hereof.

6

--------------------------------------------------------------------------------




        "Governmental Authority" shall mean any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.

        "Guaranty" shall mean, as to any Person, any direct or indirect
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capital Lease, dividend or other monetary obligation ("primary
obligation") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the repayment of such primary obligation or (d) as a general partner of a
partnership or a joint venturer of a joint venture in respect of indebtedness of
such partnership or such joint venture which is treated as a general partnership
for purposes of Applicable Law. The amount of any Guaranty shall be deemed to be
an amount equal to the stated or determinable amount (or portion thereof) of the
primary obligation in respect of which such Guaranty is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided that the
amount of any Guaranty shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term "Guaranty" shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).

        "Hazardous Materials" shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.

        "Indebtedness" shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than
(x) accounts payable and accrued expenses, (y) advances from clients obtained in
the ordinary course of the relocation management services business of the
Borrower and its Subsidiaries and (z) current and deferred income taxes and
other similar liabilities, plus (ii) without duplicating any items included in
Indebtedness pursuant to the foregoing clause (i), the maximum aggregate amount
of all liabilities of the Borrower or any of its Subsidiaries under any
Guaranty, indemnity or similar undertaking given or assumed of, or in respect
of, the indebtedness, obligations or other liabilities, assets, revenues, income
or dividends of any Person other than the Borrower or one of its Subsidiaries
and (iii) all other obligations or liabilities of the Borrower or any of its
Subsidiaries in relation to the discharge of the obligations of any Person other
than the Borrower or one of its Subsidiaries.

        "Interest Payment Date" shall mean, with respect to any Borrowing, the
last day of the Interest Period applicable thereto and, in the case of a LIBOR
Borrowing with an Interest Period of more than three months' duration or a Fixed
Rate Borrowing with an Interest Period of more than 90 days' duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months' duration or 90 days' duration, as the case may be, been applicable
to

7

--------------------------------------------------------------------------------




such Borrowing, and, in addition, the date of any refinancing or conversion of a
Borrowing with, or to, a Borrowing of a different Interest Rate Type.

        "Interest Period" shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, subject to each Lender's
approval, 12 months thereafter, as the Borrower may elect, (b) as to any ABR
Borrowing, the period commencing on the date of such Borrowing and ending on the
earliest of (i) the next succeeding March 31, June 30, September 30 or
December 31, (ii) the Termination Date and (iii) the date such Borrowing is
refinanced with a Borrowing of a different Interest Rate Type in accordance with
Section 2.6 or is prepaid in accordance with Section 2.13, and (c) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offer to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of LIBOR Loans only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) no Interest Period with respect to any LIBOR Borrowing or Fixed Rate
Borrowing may be selected which would result in the aggregate amount of LIBOR
Loans and Fixed Rate Loans having Interest Periods ending after any day on which
a Commitment reduction is scheduled to occur being in excess of the Total
Commitment scheduled to be in effect after such date. Interest shall accrue
from, and including, the first day of an Interest Period to, but excluding, the
last day of such Interest Period.

        "Interest Rate Protection Agreement" shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.

        "Interest Rate Type" when used in respect of any Loan or Borrowing,
shall refer to the Rate by reference to which interest on such Loan or on the
Loans comprising such Borrowing is determined.

        "JPMorgan Chase Bank" shall mean JPMorgan Chase Bank (formerly known as
The Chase Manhattan Bank), a New York banking corporation.

        "LEAF Trust Transaction" means the financing of motor vehicles and other
equipment or personal property pursuant to that certain Amended and Restated
Purchase Agreement, dated as of March 1, 2001, among LEAF Trust, a trust
established under the laws of the Province of Ontario, the Canadian Imperial
Bank of Commerce, as Administrative Agent and PHH Vehicle Management
Services, Inc., a corporation amalgamated under the laws of Canada (the
"Purchase Agreement"), including any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any facilities or
agreements that replace, refund or refinance, in whole or in part, the Purchase
Agreement.

        "Lender and "Lenders" shall mean the financial institutions whose names
appear on the signature pages hereof and any assignee of a Lender pursuant to
Section 9.3(b).

        "Lending Office" shall mean, with respect to any of the Lenders, the
branch or branches (or affiliate or affiliates) from which any such Lender's
LIBOR Loans, Fixed Rate Loans or ABR Loans, as the case may be, are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender's LIBOR Loans, Fixed Rate Loans or ABR Loans are made,
as notified to the Administrative Agent from time to time.

        "LIBOR" shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars

8

--------------------------------------------------------------------------------




or the applicable Available Foreign Currency, as the case may be, for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Page 3750 of the Telerate screen (or any successor page
thereto) as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on Page
3750 of the Telerate screen (or otherwise on such screen), the "LIBOR" shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits or deposits in the applicable
Available Foreign Currency, as the case may be, at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

        "LIBOR Borrowing" shall mean a Borrowing comprised of LIBOR Loans.

        "LIBOR Competitive Loan" shall mean any Competitive Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Article 2.

        "LIBOR Loan" shall mean any LIBOR Competitive Loan or LIBOR Revolving
Credit Loan.

        "LIBOR Revolving Credit Loan" shall mean any Revolving Credit Loan
bearing interest at a rate determined by reference to LIBOR in accordance with
the provisions of Article 2.

        "LIBOR Spread" shall mean, at any date or any period of determination,
the LIBOR Spread that would be in effect on such date or during such period
pursuant to the chart set forth in Section 2.22 based on the rating of the
Borrower's senior unsecured non-credit enhanced long-term debt.

        "Lien" shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind whatsoever (including any conditional sale or other
title retention agreement, any lease in the nature thereof or agreement to give
any financing statement under the Uniform Commercial Code of any jurisdiction).

        "Loan" shall mean a Competitive Loan or a Revolving Credit Loan, whether
made as a LIBOR Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.

        "Margin" shall mean, as to any LIBOR Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to four
decimal places) to be added to, or subtracted from, LIBOR in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.

        "Margin Stock" shall be as defined in Regulation U of the Board.

        "Material Adverse Effect" shall mean a material adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole.

        "Material Subsidiary" shall mean any Subsidiary of the Borrower which
together with its Subsidiaries at the time of determination had assets
constituting 10% or more of Consolidated Assets, accounts for 10% or more of
Consolidated Net Worth, or accounts for 10% or more of the revenues of the
Borrower and its Consolidated Subsidiaries for the Rolling Period immediately
preceding the date of determination.

        "Moody's" shall mean Moody's Investors Service Inc.

        "Multiemployer Plan" shall mean a plan described in Section 3(37) of
ERISA.

9

--------------------------------------------------------------------------------




        "national currency unit "shall mean the unit of currency (other than a
euro unit) of a participating member state.

        "Notes" shall mean the Competitive Notes and the Revolving Credit Notes.

        "Obligations" shall mean the obligation of the Borrower to make due and
punctual payment of principal of, and interest on (including post-petition
interest, whether or not allowed), the Loans, the Facility Fee, the Utilization
Fee and all other monetary obligations of the Borrower to the Administrative
Agent or any Lender under this Agreement, the Notes or the Fundamental Documents
or with respect to any Interest Rate Protection Agreements entered into between
the Borrower or any of its Subsidiaries and any Lender.

        "Original Closing Date" shall mean March 4, 1997.

        "Participant" shall have the meaning assigned to such term in
Section 9.3(g).

        "participating member state "shall mean each state so described in any
EMU legislation.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.

        "Permitted Encumbrances" shall mean Liens permitted under Section 6.4.

        "Person" shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.

        "Plan" shall mean an employee pension benefit plan described in
Section 3(2) of ERISA, other than a Multiemployer Plan.

        "Pro Forma Basis" shall mean, in connection with any transaction for
which a determination on a Pro Forma Basis is required to be made hereunder,
that such determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.

        "Reportable Event" shall mean any reportable event as defined in
Section 4043(c) of ERISA, other than a reportable event as to which provision
for 30-day notice to the PBGC would be waived under applicable regulations had
the regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.

        "Required Lenders" shall mean Lenders holding Commitments representing
(in Dollar amounts) 51% or more of the Total Commitment, except that for
purposes of determining the Lenders entitled to declare the principal of and the
interest on the Loans and the Notes and all other amounts payable hereunder or
thereunder to be forthwith due and payable pursuant to Article 7, "Required
Lenders" shall mean Lenders holding 51% of the aggregate principal amount of the
Loans at the time.

        "Revolving Credit Borrowing" shall mean a Borrowing consisting of
simultaneous Revolving Credit Loans from each of the Lenders.

        "Revolving Credit Borrowing Request" shall mean a request made pursuant
to Section 2.5 in the form of Exhibit F.

10

--------------------------------------------------------------------------------






        "Revolving Credit Loans" shall mean the Loans made by the Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.5. Each
Revolving Credit Loan shall be a LIBOR Revolving Credit Loan or an ABR Loan.

        "Revolving Credit Note" shall have the meaning assigned to such term in
Section 2.8.

        "Rolling Period" shall mean with respect to any fiscal quarter, such
fiscal quarter and the three immediately preceding fiscal quarters considered as
a single accounting period.

        "S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies.

        "Securitization Indebtedness" shall mean Indebtedness incurred by any
structured bankruptcy-remote Subsidiary of the Borrower which does not permit or
provide for recourse to the Borrower or any Subsidiary of the Borrower (other
than such structured bankruptcy-remote Subsidiary) or any property or asset of
the Borrower or any Subsidiary of the Borrower (other than the property or
assets of such structured bankruptcy-remote Subsidiary).

        "Special Purpose Vehicle Subsidiary" shall mean PHH Caribbean
Leasing, Inc. and any Subsidiary engaged in the fleet-leasing management
business that (i) is, at any time, a party to one or more lease agreements with
only one lessee, and (ii) finances, at any one time, its investments in lease
agreements or vehicles with only one lender (which lender may be the Borrower if
and to the extent that such loans and/or advances by the Borrower are not
prohibited hereby).

        "Statutory Reserves" shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans). Such reserve percentages shall include those imposed under
Regulation D of the Board. LIBOR Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under
Regulation D of the Board. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

        "Subsidiary" shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

        "Supermajority Lenders" shall mean Lenders which have Commitments
representing at least 75% of the aggregate Dollar amount of the Commitments.

        "Target Operating Day" shall mean any day that is not (a) a Saturday or
Sunday, (b) Christmas Day or New Year's Day or (c) any other day on which the
Trans-European Real-time Gross

11

--------------------------------------------------------------------------------




Settlement Operating System (or any successor settlement system) is not
operating (as determined by the Administrative Agent).

        "Termination Date" means February 28, 2005.

        "Total Commitment" shall mean, at any time, the aggregate amount of the
Lenders' Commitments as in effect at such time.

        "United States" shall mean the United States of America.

        "Utilization Fee" shall have the meaning given such term in Section 2.7.

        "Working Day" shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.

2.     THE LOANS

        SECTION 2.1.    Commitments.    

        (a)   Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Revolving Credit Loans to the Borrower in Dollars, at
any time and from time to time on and after the Original Closing Date and until
the earlier of the Termination Date and the termination of the Commitment of
such Lender, in an aggregate principal amount at any time outstanding not to
exceed such Lender's Commitment plus the outstanding Dollar Equivalent Amount by
which the Competitive Loans outstanding at such time shall be deemed to have
used such Lender's Commitment pursuant to Section 2.18, subject, however, to the
condition that at no time shall (i) the sum of (A) the outstanding aggregate
principal amount of all Revolving Credit Loans made by all Lenders plus (B) the
outstanding aggregate principal Dollar Equivalent Amount of all Competitive
Loans made by the Lenders exceed (ii) the Total Commitment. During the
Commitment Period, the Borrower may use the Commitments of the Lenders by
borrowing, prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

        (b)   The Commitments of the Lenders may be terminated or reduced from
time to time pursuant to Section 2.12 or Article 7.

        SECTION 2.2.    Loans.    

        (a)   Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Lenders ratably in accordance
with their respective applicable Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.4. The failure of
any Lender to make any Loan required to be made by it shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be (i) in the case of Competitive Loans and
LIBOR Loans, in an aggregate principal Dollar Equivalent Amount that is an
integral multiple of $5,000,000 and not less than $10,000,000 and (ii) in the
case of ABR Loans, in an aggregate principal amount that is an integral multiple
of $500,000 and not less than $5,000,000 (or if less, an aggregate principal
amount equal to the remaining balance of the available Total Commitment).

        (b)   Each Competitive Borrowing shall be comprised entirely of LIBOR
Competitive Loans or Fixed Rate Loans. Each Borrowing shall be comprised
entirely of LIBOR Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.4 or 2.5, as applicable. Each Lender may at its option make any LIBOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan, provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and the applicable Note. Borrowings

12

--------------------------------------------------------------------------------


of more than one Interest Rate Type may be outstanding at the same time;
provided that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in an aggregate of more than twenty (20) separate Loans
(other than Competitive Loans) of any Lender being outstanding hereunder at any
one time. For purposes of the calculation required by the immediately preceding
sentence, LIBOR Revolving Credit Loans having different Interest Periods or
having been made in different Currencies, regardless of whether they commence on
the same date, shall be considered separate Loans and all Loans of a single
Interest Rate Type made on a single date shall be considered a single Loan if
such Loans have a common Interest Period.

        (c)   Subject to Section 2.6, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by making funds available at
the office of the Administrative Agent specified in Section 9.1 for credit to
PHH Corporation Clearing Account, Account No. 323-5-11260 (Reference: PHH
Corporation Credit Agreement dated as of March 4, 1997) or as otherwise directed
by the Administrative Agent no later than 1:00 P.M. New York City time in the
case of Loans other than ABR Loans, and 4:00 P.M. New York City time in the case
of ABR Loans, in each case, in immediately available funds. Upon receipt of the
funds to be made available by the Lenders to fund any Borrowing hereunder, the
Administrative Agent shall disburse such funds by depositing them into an
account of the Borrower maintained with the Administrative Agent. Competitive
Loans shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.4 in the amounts so accepted and Loans shall be
made by all the Lenders pro rata in accordance with Section 2.1 and this
Section 2.2.

        (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Termination Date.

        SECTION 2.3.    Use of Proceeds.    

The proceeds of the Loans shall be used for working capital and general
corporate purposes.

        SECTION 2.4.    Competitive Bid Procedure.    

        (a)   In order to request Competitive Bids, the Borrower shall hand
deliver or telecopy to the Administrative Agent a duly completed Competitive Bid
Request in the form of Exhibit E-1, to be received by the Administrative Agent
(i) in the case of a LIBOR Competitive Borrowing, not later than 2:00 p.m., New
York City time, four Working Days before a proposed Competitive Borrowing and
(ii) in the case of a Fixed Rate Borrowing, not later than 2:00 p.m., New York
City time, one Business Day before a proposed Competitive Borrowing. Each
Competitive Bid Request shall specify the requested Currency. No ABR Loan shall
be requested in, or made pursuant to, a Competitive Bid Request. A Competitive
Bid Request that does not conform substantially to the format of Exhibit E-1 may
be rejected in the Administrative Agent's sole discretion, and the
Administrative Agent shall promptly notify the Borrower of such rejection by
telecopier. Such request for Competitive Bids shall in each case refer to this
Agreement and specify (i) whether the Borrowing then being requested is to be a
LIBOR Borrowing or a Fixed Rate Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day in the case of a Fixed Rate Borrowing and a
Working Day in the case of a LIBOR Competitive Borrowing) and the aggregate
principal Dollar Equivalent Amount thereof, which shall be in a minimum
principal Dollar Equivalent Amount of $10,000,000 and in an integral multiple of
$5,000,000, and (iii) the Interest Period with respect thereto (which may not
end after the Termination Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected as aforesaid, the Administrative Agent shall invite
by telecopier (in the form set forth in Exhibit E-2) the Lenders to bid, on the
terms and subject to the conditions of this Agreement, to make Competitive Loans
pursuant to such Competitive Bid Request.

13

--------------------------------------------------------------------------------

        (b)   Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender must be received by the Administrative Agent via
telecopier, in the form of Exhibit E-3, (i) in the case of a LIBOR Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Working Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the day of a
proposed Competitive Borrowing. Multiple Competitive Bids will be accepted by
the Administrative Agent. Competitive Bids that do not conform substantially to
the format of Exhibit E-3 may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming
Competitive Bid of such rejection as soon as practicable. Each Competitive Bid
shall refer to this Agreement and specify (i) the principal Dollar Equivalent
Amount (which shall be in a minimum principal Dollar Equivalent Amount of
$10,000,000 and in an integral multiple of $5,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower)
of the Competitive Loan or Loans that the applicable Lender is willing to make
to the Borrower, (ii) the Competitive Bid Rate or Rates at which such Lender is
prepared to make such Competitive Loan or Loans and (iii) the Interest Period or
Interest Periods with respect thereto. If any Lender shall elect not to make a
Competitive Bid, such Lender shall so notify the Administrative Agent via
telecopier (i) in the case of LIBOR Competitive Loans, not later than 9:30 a.m.,
New York City time, three Working Days before a proposed Competitive Borrowing
and (ii) in the case of Fixed Rate Loans, not later than 9:30 a.m., New York
City time, on the day of a proposed Competitive Borrowing; provided that failure
by any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Loan as part of such proposed Competitive Borrowing. A
Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.

        (c)   The Administrative Agent shall promptly notify the Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate or Rates
and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each
Competitive Bid. The Administrative Agent shall send a copy of all Competitive
Bids to the Borrower for its records as soon as practicable after completion of
the bidding process set forth in this Section 2.4.

        (d)   The Borrower may in its sole and absolute discretion, subject only
to the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the Competitive Bids referred to in
paragraph (c) above, (i) in the case of a LIBOR Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Working Days before a proposed
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 10:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing; provided that (A) the failure by the Borrower to give such notice
shall be deemed to be a rejection of all the Competitive Bids referred to in
paragraph (c) above, (B) the Borrower shall not accept a Competitive Bid made at
a particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid made at a lower Competitive Bid Rate, (C) the aggregate amount
of the Competitive Bids accepted by the Borrower shall not exceed the principal
amount specified in the Competitive Bid Request, (D) if the Borrower shall
accept a Competitive Bid or Competitive Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Competitive Bids shall cause
the total amount of Competitive Bids to be accepted by the Borrower to exceed
the amount specified in the Competitive Bid Request, then the Borrower shall
accept a portion of such Competitive Bid or Competitive Bids in an amount equal
to the amount specified in the Competitive Bid Request less the amount of all
other Competitive Bids accepted at lower Competitive Bid Rates with respect to
such Competitive Bid Request (it being understood that acceptance in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive

14

--------------------------------------------------------------------------------


Bid at such Competitive Bid Rate), (E) except pursuant to clause (D) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal Dollar Equivalent Amount of $10,000,000 and an
integral multiple of $5,000,000 and (F) the Borrower may not accept Competitive
Bids for Competitive Loans in any Currency other than the Currency specified in
the related Competitive Bid Request; and provided, further, that if a
Competitive Loan must be in an amount less than the Dollar Equivalent Amount of
$10,000,000 because of the provisions of clause (D) above, such Competitive Loan
shall be in a minimum principal Dollar Equivalent Amount of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (D), the amounts shall be rounded to the Dollar
Equivalent Amount of integral multiples of $1,000,000 in a manner that shall be
in the discretion of the Borrower. A notice given by the Borrower pursuant to
this paragraph (d) shall be irrevocable.

        (e)   The Administrative Agent shall promptly notify each bidding Lender
whether its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted in the applicable Currency.

        (f)    If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower one quarter of an hour earlier than the latest time at which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

        (g)   All notices required by this Section 2.4 shall be given in
accordance with Section 9.1.

        SECTION 2.5.    Revolving Credit Borrowing Procedure.    In order to
effect a Revolving Credit Borrowing, the Borrower shall hand deliver or telecopy
to the Administrative Agent a Borrowing notice in the form of Exhibit F (a) in
the case of a Borrowing of a LIBOR Revolving Credit Loan, not later than
2:00 p.m., New York City time, three Working Days before a proposed Borrowing,
and (b) in the case of an ABR Borrowing, not later than 2:00 p.m., New York City
time, on the day of a proposed Borrowing. No Fixed Rate Loan or LIBOR
Competitive Loan shall be requested or made pursuant to a Revolving Credit
Borrowing Request. Such notice shall be irrevocable and shall in each case
specify (a) whether the Borrowing then being requested is to be a Borrowing of a
LIBOR Revolving Credit Loan or an ABR Borrowing, (b) the date of such Revolving
Credit Borrowing (which shall be a Working Day) and the amount thereof and
(c) if such Borrowing is to be a Borrowing of LIBOR Revolving Credit Loans, the
Interest Period with respect thereto. If no election as to the Interest Rate
Type of a Revolving Credit Borrowing is specified in any such notice, then the
requested Revolving Credit Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Borrowing of LIBOR Revolving Credit Loans is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month's duration. If the Borrower shall not have given
notice in accordance with this Section 2.5 of its election to refinance a
Revolving Credit Borrowing prior to the end of the Interest Period in effect for
such Borrowing, then the Borrower shall (unless such Borrowing is repaid at the
end of such Interest Period) be deemed to have given notice of an election to
refinance such Borrowing with an ABR Borrowing. The Administrative Agent shall
promptly advise the Lenders, of any notice given pursuant to this Section 2.5
and of each such Lender's portion of the requested Revolving Credit Borrowing.

        SECTION 2.6.    Refinancings.    

The Borrower may refinance all or any part of any Borrowing made by it with a
Borrowing of the same or a different Interest Rate Type made pursuant to
Section 2.4 or pursuant to a notice under Section 2.5, subject to the conditions
and limitations set forth herein and elsewhere in this Agreement, including
refinancings of Competitive Borrowings with Revolving Credit Borrowings in
Dollars and

15

--------------------------------------------------------------------------------


Revolving Credit Borrowings in Dollars with Competitive Borrowings; provided
that at any time after the occurrence, and during the continuation, of a Default
or an Event of Default, a Revolving Credit Borrowing of Dollars or portion
thereof may only be refinanced with an ABR Borrowing. Any Borrowing or part
thereof so refinanced shall be deemed to be repaid in accordance with
Section 2.8 with the proceeds of a new Borrowing hereunder and the proceeds of
the new Borrowing, to the extent they do not exceed the principal amount of the
Borrowing being refinanced, shall not be paid by the applicable Lenders to the
Administrative Agent or by the Administrative Agent to the Borrower pursuant to
Section 2.2(c); provided that (a) if the principal amount extended by a Lender
in a refinancing is greater than the principal amount extended by such Lender in
the Borrowing being refinanced, then such Lender shall pay such difference to
the Administrative Agent for distribution to the Lenders described in clause (b)
below, (b) if the principal amount extended by a Lender in the Borrowing being
refinanced is greater than the principal amount being extended by such Lender in
the refinancing, the Administrative Agent shall return the difference to such
Lender out of amounts received pursuant to clause (a) above, and (c) to the
extent any Lender fails to pay the Administrative Agent amounts due from it
pursuant to clause (a) above, any Loan or portion thereof being refinanced with
such amounts shall not be deemed repaid in accordance with Section 2.8 and, to
the extent of such failure, the Borrower shall pay such amount to the
Administrative Agent as required by Section 2.10; and (d) to the extent the
Borrower fails to pay to the Administrative Agent any amounts due in accordance
with Section 2.8 as a result of the failure of a Lender to pay the
Administrative Agent any amounts due as described in clause (c) above, the
portion of any refinanced Loan deemed not repaid shall be deemed to be
outstanding solely to the Lender which has failed to pay the Administrative
Agent amounts due from it pursuant to clause (a) above to the full extent of
such Lender's portion of such Loan.

        SECTION 2.7.    Fees.    

        (a)   The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a facility fee (a "Facility Fee") at the rate per annum from
time to time in effect in accordance with Section 2.22, on the amount of the
Commitment of such Lender, whether used or unused, during the preceding quarter
(or shorter period commencing with the Closing Date, or ending with the
Termination Date or any date on which the Commitment of such Lender shall be
terminated). All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Facility Fee due to each
Lender shall commence to accrue on the Closing Date, shall be payable in arrears
and shall cease to accrue on the earlier of the Termination Date and the
termination of the Commitment of such Lender as provided herein; provided, that
if any Lender continues to have any outstanding Loans after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily
aggregate principal amount of such Lender's Loans for each day from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any outstanding Loans.

        (b)   The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a utilization fee (a "Utilization Fee") at a rate per annum
equal to .25% for each day on which the Commitment Utilization Percentage
exceeds 25%, which fee shall accrue on the daily amount of the Commitment of
such Lender (whether used or unused) for each Excess Utilization Day during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
outstanding Loans after its Commitment terminates, then such Utilization Fee
shall continue to accrue on the daily aggregate principal amount of such
Lender's Loans for each Excess Utilization Day from and including the date on
which its Commitment terminates to but excluding the date on

16

--------------------------------------------------------------------------------

which such Lender ceases to have any outstanding Loans. All Utilization Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days and shall be payable in arrears.

        (c)   The Borrower agrees to pay the Administrative Agent, for its own
account, the fees at the times and in the amounts provided for in the letter
agreement dated June     , 2003 among the Borrower, JPMorgan Chase Bank and J.P.
Morgan Securities Inc.

        (d)   All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

        SECTION 2.8.    Repayment of Loans; Evidence of Debt.    

        (a)   The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Credit Loan on the Termination Date. The Borrower
hereby further agrees to pay to the Administrative Agent interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.9.

        (b)   The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of each Lender that makes a Competitive Loan, on the last
day of the Interest Period applicable to such Competitive Loan, the principal
amount of such Competitive Loan. The Borrower further unconditionally promises
to pay interest on each such Competitive Loan for the period from and including
the date of Borrowing of such Competitive Loan on the unpaid principal amount
thereof from time to time outstanding at the applicable rate per annum
determined as provided in, and payable as specified in, Section 2.9.

        (c)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

        (d)   The Administrative Agent shall maintain the Register pursuant to
Section 9.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

        (e)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

        (f)    The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit A-1 with appropriate insertions as to date
and principal amount (a "Revolving Credit Note").

        (g)   The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the Competitive Loans of such Lender,
substantially in the form of Exhibit A-2 with appropriate insertions as to date,
principal amount and Currency (a "Competitive Note").

17

--------------------------------------------------------------------------------


        SECTION 2.9.    Interest on Loans.    

        (a)   Subject to the provisions of Section 2.10, the Loans comprising
each LIBOR Borrowing shall bear interest at a rate per annum equal to (i) in the
case of each LIBOR Revolving Credit Loan, LIBOR for the Interest Period in
effect for such Borrowing plus the applicable LIBOR Spread from time to time in
effect and (ii) in the case of each LIBOR Competitive Loan, LIBOR for the
Interest Period in effect for such Borrowing plus or minus the Margin offered by
the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.4. Interest on each LIBOR Borrowing shall be payable on each
applicable Interest Payment Date.

        (b)   Subject to the provisions of Section 2.10, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
applicable margin therefor from time to time in effect in accordance with
Section 2.22.

        (c)   Subject to the provisions of Section 2.10, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the Borrower
pursuant to Section 2.4.

        (d)   Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan. The LIBOR or the Alternate Base Rate for
each Interest Period or day within an Interest Period shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

        SECTION 2.10.    Interest on Overdue Amounts.    

If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall on
demand from time to time pay interest, to the extent permitted by Applicable
Law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable, in the case of amounts bearing interest determined by reference to
the Prime Rate and a year of 360 days in all other cases, equal to (a) in the
case of the remainder of the then current Interest Period for any LIBOR Loan or
Fixed Rate Loan, the rate applicable to such Loan under Section 2.9 plus 2% per
annum and (b) in the case of any other amount, the rate that would at the time
be applicable to an ABR Loan under Section 2.9 plus 2% per annum plus the
applicable margin for ABR Loans in effect from time to time in accordance with
Section 2.22.

        SECTION 2.11.    Alternate Rate of Interest.    

In the event the Administrative Agent shall have determined that deposits in
Dollars or the applicable Available Foreign Currency in the amount of the
requested principal amount of any LIBOR Loan are not generally available in the
London Interbank Market (or such other interbank eurocurrency market where the
foreign currency and exchange operations in respect of Dollars or such
applicable Available Foreign Currency, as the case may be, are then being
conducted for delivery on the first day of such Interest Period), or that the
rate at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its portion of such
LIBOR Loans during such Interest Period, or that reasonable means do not exist
for ascertaining LIBOR, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopier notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have determined that circumstances giving rise to
such notice no longer exist, (a) any request by the Borrower for a LIBOR
Competitive Borrowing pursuant to Section 2.4 shall be of no force and effect
and shall be denied by the Administrative Agent and (b) any request by the
Borrower for a

18

--------------------------------------------------------------------------------


LIBOR Borrowing pursuant to Section 2.5 shall be deemed to be a request for an
ABR Loan. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.

        SECTION 2.12.    Termination and Reduction of Commitments.    

        (a)   The Commitments of all of the Lenders shall be automatically
terminated on the Termination Date.

        (b)   Subject to Section 2.13(b), upon at least three Business Days'
prior irrevocable written or telecopy notice to the Administrative Agent (which
shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided that (i) each partial reduction shall be in an integral
multiple of $1,000,000 and in a minimum principal amount of $10,000,000 and
(ii) the Borrower shall not be entitled to make any such termination or
reduction that would reduce a type of Commitment to an amount less than the sum
of the aggregate outstanding principal Dollar Equivalent Amount of the related
Loans.

        (c)   Each reduction in a type of Commitment hereunder shall be made
ratably among the applicable Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders on the date of each termination or reduction in a type
of Commitment, the Facility Fees and the Utilization Fees on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction.

        SECTION 2.13.    Prepayment of Loans.    

        (a)   Prior to the Termination Date, the Borrower shall have the right
at any time to prepay any Revolving Credit Borrowing, in whole or in part,
subject to the requirements of Section 2.17 but otherwise without premium or
penalty, upon prior written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender) before 2:00 p.m. New York City time of
at least one Business Day in the case of an ABR Loan and of at least three
Working Days in the case of a LIBOR Loan; provided that each such partial
prepayment shall be in a minimum aggregate principal Dollar Equivalent Amount of
$1,000,000 or a whole multiple in excess thereof. The Borrower shall not have
the right to prepay any Competitive Borrowing without the consent of the
relevant Lender.

        (b)   On any date when the sum of the Dollar Equivalent Amount of the
aggregate outstanding Loans (after giving effect to any Borrowings effected on
such date) exceeds the Total Commitment, the Borrower shall make a mandatory
prepayment of the Loans in such amount as may be necessary so that the Dollar
Equivalent Amount of the aggregate amount of outstanding Loans after giving
effect to such prepayment does not exceed the Total Commitment then in effect.
Any prepayments required by this paragraph shall be applied to outstanding ABR
Loans up to the full amount thereof before they are applied to outstanding LIBOR
Loans.

        (c)   Each notice of prepayment pursuant to this Section 2.13 shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower to prepay such Borrowing(s) by the amount stated therein.
All prepayments under this Section 2.13 shall be accompanied by accrued interest
on the principal amount being prepaid to the date of prepayment and any amounts
due pursuant to Section 2.17.

        SECTION 2.14.    Eurocurrency Reserve Costs.    

The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board)
(or, at any time when such Lender may be required by the Board or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which LIBOR is

19

--------------------------------------------------------------------------------


determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender which includes any such LIBOR Loans),
additional interest on the unpaid principal amount of each LIBOR Loan made to
the Borrower by such Lender, from the date of such Loan until such Loan is paid
in full, at an interest rate per annum equal at all times during the Interest
Period for such Loan to the remainder obtained by subtracting (i) LIBOR for such
Interest Period from (ii) the rate obtained by multiplying LIBOR as referred to
in clause (i) above by the Statutory Reserves of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender and notified
to the Borrower (with a copy to the Administrative Agent) not later than five
Business Days before the next Interest Payment Date for such Loan, and such
additional interest so notified to the Borrower by any Lender shall be payable
to the Administrative Agent for the account of such Lender on each Interest
Payment Date for such Loan.

        SECTION 2.15.    Reserve Requirements; Change in Circumstances.    

        (a)   Notwithstanding any other provision herein, if after the date of
this Agreement any change in Applicable Law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall subject any Lender to, or increase the net amount of,
any tax, levy, impost, duty, charge, fee, deduction or withholding with respect
to any Loan, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on any Loan made by such Lender or any other fees
or amounts payable hereunder (other than (x) taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or its applicable Lending Office or by any political subdivision or
taxing authority therein (or any tax which is enacted or adopted by such
jurisdiction, political subdivision or taxing authority as a direct substitute
for any such taxes) or (y) any tax, assessment, or other governmental charge
that would not have been imposed but for the failure of any Lender to comply
with any certification, information, documentation or other reporting
requirement), (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender, or (iii) shall impose on any
Lender or eurocurrency market any other condition affecting this Agreement or
any Loan made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect thereof by an amount deemed in
good faith by such Lender to be material, then the Borrower shall pay such
additional amount or amounts as will compensate such Lender for such increase or
reduction to such Lender upon demand by such Lender.

        (b)   If, after the date of this Agreement, any Lender shall have
determined in good faith that the adoption after the date hereof of or any
change after the date hereof in any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Lending Office of such Lender) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender's capital or on
the capital of such Lender's holding company, if any, as a consequence of its
obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender's policies or the policies of
its holding company, as the case may be, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, from time to time, the
Borrower shall pay to the Administrative Agent for the account of such Lender
(or its holding company) such additional amount or amounts as will compensate
such Lender for such reduction upon demand by such Lender.

20

--------------------------------------------------------------------------------

        (c)   A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within 10 Business Days
after its receipt of the same.

        (d)   Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender's rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period. The
protection of this Section 2.15 shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability of the law, regulation
or condition which shall have been imposed.

        (e)   Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.15,
Section 2.16 or Section 2.21 or (ii) would require the Borrower to pay an
increased amount under this Section 2.15, Section 2.16 or Section 2.21, it will
use reasonable efforts to notify the Borrower of such event or condition and, to
the extent not inconsistent with such Lender's internal policies, will use its
reasonable efforts to make, fund or maintain the affected Loans of such Lender
through another Lending Office of such Lender if as a result thereof the
additional monies which would otherwise be required to be paid or the reduction
of amounts receivable by such Lender thereunder in respect of such Loans would
be materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans pursuant to this Section 2.15, Section 2.16 or Section 2.21 would be
materially reduced or the taxes or other amounts otherwise payable under this
Section 2.15, Section 2.16 or Section 2.21 would be materially reduced, and if,
as determined by such Lender, in its sole reasonable discretion, the making,
funding or maintaining of such Loans through such other Lending Office would not
otherwise materially adversely affect such Loans.

        (f)    In the event any Lender shall have delivered to the Borrower a
notice that LIBOR Loans are no longer available from such Lender pursuant to
Section 2.16, that amounts are due to such Lender pursuant to paragraph (c)
above, that any of the events designated in paragraph (e) above have occurred or
that a Lender shall not be rated at least BBB by S&P and Baa2 by Moody's, the
Borrower may (but subject in any such case to the payments required by
Section 2.17), provided that there shall exist no Default or Event of Default,
upon at least five Business Days' prior written or telecopier notice to such
Lender and the Administrative Agent, but not more than 30 days after receipt of
notice from such Lender, identify to the Administrative Agent a lending
institution reasonably acceptable to the Administrative Agent which will
purchase the Commitment, the amount of outstanding Loans from the Lender
providing such notice and such Lender shall thereupon assign its Commitment, any
Loans owing to such Lender and the Notes held by such Lender to such replacement
lending institution pursuant to Section 9.3. Such notice shall specify an
effective date for such assignment and at the time thereof, the Borrower shall
pay all accrued interest, Facility Fees, Utilization Fees and all other amounts
(including without limitation all amounts payable under this Section and
Sections 2.21, 9.4 and 9.5) owing hereunder to such Lender as at such effective
date for such assignment.

        SECTION 2.16.    Change in Legality.    

        (a)   Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any

21

--------------------------------------------------------------------------------


LIBOR Loan or to give effect to its obligations as contemplated hereby, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

          (i)  declare that LIBOR Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for LIBOR Competitive Loans and the Borrower shall be
prohibited from requesting LIBOR Revolving Credit Loans from such Lender
hereunder unless such declaration is subsequently withdrawn; and

         (ii)  require that all outstanding LIBOR Loans (in Dollars) made by it
be converted to ABR Loans in which event (A) all such LIBOR Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.16(b) and (B) all payments and prepayments of principal
which would otherwise have been applied to repay the converted LIBOR Loans shall
instead be applied to repay the ABR Loan resulting from the conversion of such
LIBOR Loans.

        (b)   For purposes of this Section 2.16, a notice to the Borrower by any
Lender pursuant to Section 2.16(a) shall be effective on the date of receipt
thereof by the Borrower.

        SECTION 2.17.    Reimbursement of Lenders.    

        (a)   The Borrower shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released
(i) by any prepayment (for any reason, including any refinancing) of any LIBOR
or Fixed Rate Loan if such Loan is repaid other than on the last day of the
applicable Interest Period for such Loan or (ii) in the event that after the
Borrower delivers a notice of borrowing under Section 2.5 in respect of LIBOR
Revolving Credit Loans or a Competitive Bid Accept/Reject Letter under
Section 2.4(d), pursuant to which it has accepted Competitive Bids of one or
more of the Lenders, the applicable Loan is not made on the first day of the
Interest Period specified by the Borrower for any reason other than (I) a
suspension or limitation under Section 2.16 of the right of the Borrower to
select a LIBOR Loan or (II) a breach by a Lender of its obligations hereunder.
In the case of such failure to borrow, such loss shall be the amount as
reasonably determined by such Lender as the excess, if any, of (A) the amount of
interest which would have accrued to such Lender on the amount not borrowed, at
a rate of interest equal to the interest rate applicable to such Loan pursuant
to Section 2.9, for the period from the date of such failure to borrow to the
last day of the Interest Period for such Loan which would have commenced on the
date of such failure to borrow, over (B) the amount realized by such Lender in
reemploying the funds not advanced during the period referred to above. In the
case of a payment other than on the last day of the Interest Period for a Loan,
such loss shall be the amount of the excess, if any, of (A) the amount of
interest which would have accrued on the amount so paid at a rate of interest
equal to the interest rate applicable to such Loan pursuant to Section 2.9, for
the period from the date of such payment to the last day of the then current
Interest Period for such Loan, over (B) an amount equal to the product of
(x) the amount of the Loan so paid times (y) the current daily yield on U.S.
Treasury Securities (at such date of determination) with maturities
approximately equal to the remaining Interest Period for such Loan times (z) the
number of days remaining in the Interest Period for such Loan. Each Lender shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error. The Borrower shall pay to the Administrative Agent for
the account of each Lender the amount shown as due on any certificate within
thirty (30) days after its receipt of the same.

        (b)   In the event the Borrower fails to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.13(a), the
Borrower on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such

22

--------------------------------------------------------------------------------


Lender to fulfill deposit obligations incurred in anticipation of such
prepayment. Each Lender shall deliver to the Borrower and the Administrative
Agent from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificates shall be conclusive absent
manifest error.

        SECTION 2.18.    Pro Rata Treatment.    

Except as permitted under Sections 2.14, 2.15(c), 2.15(f), 2.16, 2.17 and
4.1(f), each Borrowing, each reduction of the aggregate Commitments shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amount of their Loans) and each payment
or prepayment of principal of any Borrowing and each payment of interest on the
Loans shall be allocated pro rata in accordance with the respective principal
amount of the Loans then held by the Lenders. Each payment of principal of any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders that shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Lender agrees that in computing such Lender's portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender's percentage of such Borrowing computed in accordance with Section 2.1,
to the next higher or lower whole Dollar amount.

        SECTION 2.19.    Right of Setoff.    

If any Event of Default shall have occurred and be continuing and any Lender
shall have requested the Administrative Agent to declare the Loans immediately
due and payable pursuant to Article 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, each
Borrower, against any of and all the obligations now or hereafter existing under
this Agreement and the Loans held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such Loans and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender,
but the failure to give such notice shall not affect the validity of such setoff
and application. The rights of each Lender under this Section 2.19 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have and are subject to the provisions of Section 8.2.

        SECTION 2.20.    Manner of Payments.    

All payments by the Borrower hereunder and under the Notes shall be made in
Dollars or other applicable Currency in immediately available funds, without
setoffs, deductions or counterclaims, at the office of the Administrative
Agent's Agent Bank Services Department, JPMorgan Chase Bank, 111 Fannin, 10th
floor, Houston, Texas 77002, Attention: Leah Hughes (Telephone: (713) 750-2885;
Telecopy: (713) 750-2932), for credit to PHH Corporation Clearing Account,
Account No. 323-5-11260 (Reference: PHH Corporation Credit Agreement dated as of
March 4, 1997), with a copy to Dakisha Allen, JPMorgan Chase Bank, 111 Fannin,
10th floor, Houston, Texas 77002 (Telephone (713) 750-3541; Telecopy
(713) 750-2932) or as otherwise directed by the Borrower (with the consent of
the Administrative Agent, which consent shall not be unreasonably withheld) no
later than 4:30 p.m., New York City time, on the date on which such payment
shall be due. Interest in respect of any Loan

23

--------------------------------------------------------------------------------


hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type.

        SECTION 2.21.    Withholding Taxes.    

        (a)   Prior to the date of the initial Loans hereunder, and from time to
time thereafter if requested by the Borrower or the Administrative Agent or
required because, as a result of a change in Applicable Law or a change in
circumstances or otherwise, a previously delivered form or statement becomes
incomplete or incorrect in any material respect, each Lender organized under the
laws of a jurisdiction outside the United States shall provide, if applicable,
the Administrative Agent and the Borrower with complete, accurate and duly
executed forms or other statements prescribed by a Governmental Authority
certifying such Lender's exemption, if any, from, or entitlement to a reduced
rate, if any, of, withholding taxes (including backup withholding taxes) with
respect to all payments to be made to such Lender hereunder and under the Notes.

        (b)   The Borrower and the Administrative Agent shall be entitled to
deduct and withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments hereunder or under the Notes, if
and to the extent that the Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty. In the event the Borrower
or the Administrative Agent shall so determine that deduction or withholding of
taxes is required, it shall advise the affected Lender as to the basis of such
determination prior to actually deducting and withholding such taxes. In the
event the Borrower or the Administrative Agent shall so deduct or withhold taxes
from amounts payable hereunder, it (i) shall pay to or deposit with the
appropriate taxing authority in a timely manner the full amount of taxes it has
deducted or withheld; (ii) shall provide evidence of payment of such taxes to,
or the deposit thereof with, the appropriate taxing authority and a statement
setting forth the amount of taxes deducted or withheld, the applicable rate, and
any other information or documentation reasonably requested by the Lenders from
whom the taxes were deducted or withheld; and (iii) shall forward to such
Lenders any receipt for such payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder or under the
Notes are not subject to withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Borrower or the Administrative Agent
may withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for any Lender.

        (c)   Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold taxes, and
to the extent required by law it shall deduct and withhold taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 9.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any of their officers, directors, agents, or
employees against, and to hold them harmless from, any tax, interest, additions
to tax, penalties, reasonable counsel and accountants' fees, disbursements or
payments arising from the assertion by any appropriate taxing authority of any
claim against them relating to a failure to withhold taxes as required by
Applicable Law with respect to amounts described in clause (i) of this
paragraph (c).

        (d)   Each assignee of a Lender's interest in this Agreement in
conformity with Section 9.3 shall be bound by this Section 2.21, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.21.

        (e)   In the event that any withholding taxes shall become payable as a
result of any change in any statute, treaty, ruling, determination or regulation
occurring after the Initial Date (as defined below) in respect of any sum
payable hereunder or under any other Fundamental Document to any Lender or

24

--------------------------------------------------------------------------------


the Administrative Agent (i) the sum payable by the Borrower shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.21) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower, the Lender or the Administrative Agent (as the case may be) shall make
such deductions and (iii) the Borrower, the Lender or the Administrative Agent
(as the case may be) shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law. For purposes of
this Section 2.21, the term "Initial Date" shall mean (i) in the case of the
Administrative Agent, the date hereof, (ii) in the case of each Lender as of the
date hereof, the date hereof and (iii) in the case of any other Lender, the
effective date of the Assignment and Acceptance pursuant to which it became a
Lender.

        SECTION 2.22.    Certain Pricing Adjustments.    

The Facility Fee and the applicable LIBOR Spread in effect from time to time
shall be determined in accordance with the following table:

S&P/Moody's/Fitch Rating Equivalent of the Borrower's senior unsecured long-term
debt


--------------------------------------------------------------------------------

  Facility Fee (in Basis Points)

--------------------------------------------------------------------------------

  Applicable LIBOR
Spread (in Basis Points)

--------------------------------------------------------------------------------

A/A2/A or better   10.0   52.5 A-/A3/A-   12.5   62.5 BBB+/Baa1/BBB+   15.0  
72.5 BBB/Baa2/BBB   17.5   82.5 BBB-/Baa3/BBB-   22.5   90.0 BB+/Ba1/BB+ or
worse   37.5   137.5

In the event the S&P, Moody's and Fitch ratings on the Borrower's senior
non-credit enhanced unsecured long-term debt are not equivalent to each other,
the higher rating of S&P or Moody's will determine the Facility Fee and
applicable LIBOR Spread, unless the ratings are more than one level apart, in
which case the rating one level below the higher rating of S&P or Moody's will
be determinative. In the event that (a) the Borrower's senior non-credit
enhanced unsecured long-term debt is rated by (i) Fitch and only one of S&P or
Moody's, or (ii) only one of S&P or Moody's (for any reason, including if S&P or
Moody's shall cease to be in the business of rating corporate debt obligations),
and not by Fitch, or (b) if the rating system of any of S&P, Moody's or Fitch
shall change, then an amendment shall be negotiated in good faith (and shall be
effective only upon approval by the Borrower and the Supermajority Lenders) to
the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such rating agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency). In the event that the Borrower's senior unsecured
long-term debt is (i) not rated by any of S&P, Moody's or Fitch or (ii) rated
only by Fitch, then the Facility Fee and the applicable LIBOR Spread shall be
deemed to be calculated as if the lowest rating category set forth above
applied. Any increase in the Facility Fee or the applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower's senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by any of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating. The applicable
margin for ABR Loans shall be 1% less than the applicable LIBOR Spread (but not
less than 0%).

25

--------------------------------------------------------------------------------


3.     REPRESENTATIONS AND WARRANTIES OF BORROWER

        In order to induce the Lenders to enter into this Agreement and to make
the Loans, the Borrower makes the following representations and warranties to
the Administrative Agent and the Lenders, all of which shall survive the
execution and delivery of this Agreement, the issuance of the Notes and the
making of the Loans:

        SECTION 3.1.    Corporate Existence and Power.    

The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation in all jurisdictions where the nature of their
properties or business so requires it and where a failure to be in good standing
as a foreign corporation would have a Material Adverse Effect. The Borrower has
the corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow hereunder.

        SECTION 3.2.    Corporate Authority and No Violation.    

The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law applicable to the Borrower or any of
its Subsidiaries or any of their respective properties or assets, (c) will not
violate any provision of the Certificate of Incorporation or By-Laws of the
Borrower or any of its Subsidiaries, or any material Contractual Obligation of
the Borrower or any of its Subsidiaries, (d) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material indenture, agreement, bond, note or instrument and
(e) will not result in the creation or imposition of any Lien upon any property
or assets of the Borrower or any of its Subsidiaries other than pursuant to this
Agreement or any other Fundamental Document.

        SECTION 3.3.    Governmental and Other Approval and Consents.    

No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance (including the making of
borrowings) by the Borrower of this Agreement or the other Fundamental
Documents.

        SECTION 3.4.    Financial Statements of Borrower.    

The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of December 31, 2001 and December 31, 2002, and
(b) unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2003, in each case, together with the related
unaudited statements of income, shareholders' equity and cash flows for the
periods then ended fairly present the financial position of the Borrower and its
Consolidated Subsidiaries as at the dates indicated and the results of
operations and cash flows for the periods indicated in conformity with GAAP
subject to normal year-end adjustments in the case of such quarterly financial
statements.

        SECTION 3.5.    No Material Adverse Change.    

Since December 31, 2002 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Consolidated Subsidiaries taken as a whole; provided that the
foregoing representation is made solely as of the Closing Date.

        SECTION 3.6.    Copyrights, Patents and Other Rights.    

Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use

26

--------------------------------------------------------------------------------


thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

        SECTION 3.7.    Title to Properties.    

Each of the Borrower and its Material Subsidiaries will have at the Closing Date
good title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes, and all such properties and assets will be free and clear of Liens,
except Permitted Encumbrances.

        SECTION 3.8.    Litigation.    

There are no lawsuits or other proceedings pending (including, but not limited
to, matters relating to environmental liability), or, to the knowledge of the
Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which could reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority, which default would have a Material
Adverse Effect.

        SECTION 3.9.    Federal Reserve Regulations.    

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation T,
U or X of the Board.

        SECTION 3.10.    Investment Company Act, Public Utility Company Act.    

The Borrower is not, and will not during the term of this Agreement be, (x) an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended or (y) subject to regulation under the Public Utility Holding Company
Act of 1935 or the Federal Power Act.

        SECTION 3.11.    Enforceability.    

This Agreement and the other Fundamental Documents when executed will constitute
legal, valid and enforceable obligations (as applicable) of the Borrower
(subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and to general principles of equity).

        SECTION 3.12.    Taxes.    

The Borrower and each of its Subsidiaries have filed or caused to be filed all
federal, provincial, state and local tax returns which are required to be filed,
and have paid or have caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except (a) as permitted by Section 5.4 or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

        SECTION 3.13.    Compliance with ERISA.    

Each of the Borrower and its Subsidiaries is in compliance in all material
respects with the provisions of ERISA and the Code applicable to Plans, and the
regulations and published interpretations thereunder, if any, which are
applicable to it and the applicable laws, rules and regulations of any
jurisdiction applicable to Plans. Neither the Borrower nor any of its
Subsidiaries has, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction which would subject it to

27

--------------------------------------------------------------------------------


a material tax or penalty on prohibited transactions imposed by ERISA or
Section 4975 of the Code. No liability to the PBGC that is material to the
Borrower and its Subsidiaries taken as a whole has been, or to the Borrower's
best knowledge is reasonably expected to be, incurred with respect to the Plans
and there has been no Reportable Event and no other event or condition that
presents a material risk of termination of a Plan by the PBGC. Neither the
Borrower nor any of its Subsidiaries has engaged in a transaction which would
result in the incurrence of a material liability under Section 4069 of ERISA. As
of the Closing Date, neither the Borrower nor any of its Subsidiaries
contributes to a Multiemployer Plan, and has not incurred any liability that
would be material to the Borrower and its Subsidiaries taken as a whole on
account of a partial or complete withdrawal (as defined in Sections 4203 and
4205 of ERISA, respectively) with respect to any Multiemployer Plan.

        SECTION 3.14.    Disclosure.    

As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum dated June 2003, at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not misleading. At the Closing Date, there is no
fact known to the Borrower which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

        SECTION 3.15.    Environmental Liabilities.    

Except with respect to any matters, that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

4.     CONDITIONS OF LENDING

        SECTION 4.1.    Conditions Precedent to Effectiveness.    

The effectiveness of this Agreement is subject to the following conditions
precedent:

        (a)    Loan Documents.    The Administrative Agent shall have received
this Agreement and each of the other Fundamental Documents, each executed and
delivered by a duly authorized officer of the Borrower.

        (b)    Corporate Documents for the Borrower.    The Administrative Agent
shall have received, with copies for each of the Lenders, a certificate of the
Secretary or Assistant Secretary of the Borrower dated the date hereof and
certifying (A) that attached thereto is a true and complete copy of the
certificate of incorporation and by-laws of the Borrower as in effect on the
date of such certification; (B) that attached thereto is a true and complete
copy of resolutions adopted by the Board of Directors of the Borrower
authorizing the borrowings hereunder and the execution, delivery and performance
in accordance with their respective terms of this Agreement and any other
documents required or contemplated hereunder; and (C) as to the incumbency and
specimen signature of each officer of the Borrower executing this Agreement or
any other document delivered by it in connection herewith (such certificate to
contain a certification by another officer of the Borrower as to the incumbency
and signature of the officer signing the certificate referred to in this
paragraph (b)).

        (c)    Financial Statements.    The Lenders shall have received the
(i) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of and for the fiscal years

28

--------------------------------------------------------------------------------




ended December 31, 2001 and December 31, 2002 and (ii) unaudited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries as of
March 31, 2003.

        (d)    Opinions of Counsel.    The Administrative Agent shall have
received the favorable written opinions, dated as of the date hereof and
addressed to the Administrative Agent and the Lenders, of internal counsel of
PHH Corporation and of Skadden, Arps, Slate, Meagher & Flom LLP, substantially
in the form of Exhibits B-1 and B-2 hereto respectively.

        (e)    No Material Adverse Change.    The Administrative Agent shall be
satisfied that no material adverse change shall have occurred with respect to
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Consolidated Subsidiaries, taken as a whole, since December 31,
2002.

        (f)    Payment of Fees.    The Administrative Agent shall be satisfied
that all amounts payable to the Lead Arranger, the Administrative Agent and the
other Lenders pursuant hereto or with regard to the transactions contemplated
hereby have been or are simultaneously being paid.

        (g)    Closing Date Payments.    The Borrower and the Lenders shall have
made such payments among themselves on the Closing Date as directed by the
Administrative Agent with the result that, after giving effect thereto, the
outstanding Revolving Credit Loans if any, shall be held by the Lenders pro rata
in accordance with their respective Commitments. The Borrower shall have paid to
the Administrative Agent, for the account of the respective lenders under the
Existing Credit Agreement, all unpaid fees and other amounts accrued under the
Existing Credit Agreement to the Closing Date.

        (h)    Litigation.    No litigation shall be pending or, to the
Borrower's knowledge, threatened which would be likely to have a Material
Adverse Effect, or which could reasonably be expected to materially adversely
affect the ability of the Borrower to fulfill their obligations hereunder or to
otherwise materially impair the interests of the Lenders.

        (i)    Officer's Certificate.    The Administrative Agent shall have
received a certificate of the chief executive officer or chief financial officer
or chief accounting officer of the Borrower certifying, as of the Closing Date,
compliance with the conditions set forth in paragraphs (b) and (c) of
Section 4.2.

        SECTION 4.2.    Conditions Precedent to Each Loan.    The obligation of
the Lenders to make each Loan, including the initial Loan hereunder, is subject
to the following conditions precedent:

        (a)    Notice.    The Administrative Agent shall have received a notice
with respect to such Borrowing as required by Article 2 hereof.

29

--------------------------------------------------------------------------------



        (b)    Representations and Warranties.    The representations and
warranties set forth in Article 3 (other than those set forth in Section 3.5,
which shall be deemed made only on the Closing Date) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing hereunder (except to the extent that such
representations and warranties expressly relate to an earlier date) with the
same effect as if made on and as of such date; provided that this condition
shall not apply to a Revolving Credit Borrowing which is solely refinancing
outstanding Revolving Credit Loans and which, after giving effect thereto, has
not increased the aggregate amount of outstanding Revolving Credit Loans.

        (c)    No Event of Default.    On the date of each Borrowing hereunder,
the Borrower shall be in material compliance with all of the terms and
provisions set forth herein to be observed or performed and no Event of Default
or Default shall have occurred and be continuing on such date or after giving
effect to the Borrowing to be made on such date; provided that this condition
shall not apply to a Revolving Credit Borrowing which is solely refinancing
outstanding Revolving Credit Loans and which, after giving effect thereto, has
not increased the aggregate amount of outstanding Revolving Credit Loans.

Each Borrowing shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing as to the matters specified in paragraphs
(b) and (c) of this Section.

5.     AFFIRMATIVE COVENANTS

        For so long as the Commitments shall be in effect or any amount shall
remain outstanding under any Note or unpaid under this Agreement, the Borrower
agrees that, unless the Required Lenders shall otherwise consent in writing, it
will, and will cause each of its Subsidiaries to:

        SECTION 5.1.    Financial Statements, Reports, etc.    

Deliver to each Lender:

        (a)   As soon as is practicable, but in any event within 100 days after
the end of each fiscal year of the Borrower, (i) either (A) consolidated
statements of income (or operations) and consolidated statements of cash flows
and changes in stockholders' equity of the Borrower and its Consolidated
Subsidiaries for such year and the related consolidated balance sheets as at the
end of such year, or (B) the Form 10K filed by the Borrower with the Securities
and Exchange Commission and (ii) if not included in such Form 10K, an opinion of
independent certified public accountants of recognized national standing, which
opinion shall state that said consolidated financial statements fairly present
the consolidated financial position and results of operations of the Borrower
and its Consolidated Subsidiaries as at the end of, and for, such fiscal year
and that such financial statements were prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods;

        (b)   As soon as is practicable, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year, either
(i) the Form 10-Q filed by the Borrower with the Securities and Exchange
Commission or (ii) the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries, as at the end of such fiscal quarter, and the
related unaudited statements of income and cash flows for such quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter and the corresponding figures as of the end of the preceding
fiscal year, and for the corresponding period in the preceding fiscal year, in
each case, together with a certificate (substantially in the form of Exhibit D)
signed by the chief financial officer, the chief accounting officer or a vice
president responsible for financial administration of the Borrower to the effect
that such financial statements, while not examined by independent public
accountants, reflect, in his opinion and in the opinion of the Borrower, all
adjustments necessary to present fairly the financial position of

30

--------------------------------------------------------------------------------




the Borrower and its Consolidated Subsidiaries, as the case may be, as at the
end of the fiscal quarter and the results of their operations for the quarter
then ended in conformity with GAAP consistently applied, subject only to
year-end and audit adjustments and to the absence of footnote disclosure;

        (c)   Together with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of the chief financial
officer, chief accounting officer or a vice president responsible for financial
administration of the Borrower, substantially in the form of Exhibit D hereto
(i) stating whether or not the signer has knowledge of any Default or Event of
Default and, if so, specifying each such Default or Event of Default of which
the signer has knowledge and the nature thereof and (ii) demonstrating in
reasonable detail compliance with the provisions of Sections 6.6 and 6.7;

        (d)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto; and

        (e)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, prompt notice thereof and such other information as may
be reasonably available to it (without waiver of any applicable evidentiary
privilege) to enable the Lenders to evaluate such matters.

        SECTION 5.2.    Corporate Existence; Compliance with Statutes.    

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by any Governmental Authority, and all state and provincial laws and
regulations of similar import; provided that mergers, dissolutions and
liquidations permitted under Section 6.3 shall be permitted.

        SECTION 5.3.    Insurance.    

Maintain with good and reputable insurers insurance in such amounts and against
such risks as are customarily insured against by companies in similar
businesses; provided however, that (a) workmen's compensation insurance or
similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent as such insurance is usually carried
by companies of established reputation and comparable size.

        SECTION 5.4.    Taxes and Charges.    

Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set

31

--------------------------------------------------------------------------------


aside on its books reserves (the presentation of which is segregated to the
extent required by GAAP) adequate with respect thereto if reserves shall be
deemed necessary by the Borrower in accordance with GAAP; and provided, further,
that the Borrower will pay all such taxes, assessments, levies or other
governmental charges forthwith upon the commencement of proceedings to foreclose
any Lien which may have attached as security therefor (unless the same is fully
bonded or otherwise effectively stayed).

        SECTION 5.5.    ERISA Compliance and Reports.    

Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933, as amended) of the Borrower knows that (i) any
Reportable Event with respect to any Plan has occurred, a statement of the chief
financial officer of the Borrower, setting forth details as to such Reportable
Event and the action which it proposes to take with respect thereto, together
with a copy of the notice, if any, required to be filed by the Borrower or any
of its Subsidiaries of such Reportable Event with the PBGC or (ii) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 of
the Code with respect to a Plan, a Plan has been or is proposed to be terminated
in a "distress termination" (as defined in Section 4041(c) of ERISA),
proceedings have been instituted to terminate a Plan or a Multiemployer Plan, a
proceeding has been instituted to collect a delinquent contribution to a Plan or
a Multiemployer Plan, or either the Borrower or any of its Subsidiaries will
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062, 4063
or 4064 of ERISA or the withdrawal or partial withdrawal from a Multiemployer
Plan under Section 4201 or 4204 of ERISA, a statement of the chief financial
officer of the Borrower, setting forth details as to such event and the action
it proposes to take with respect thereto, (b) promptly upon the reasonable
request of the Administrative Agent, copies of each annual and other report with
respect to each Plan and (c) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC's intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries taken as a whole. The Administrative Agent shall
provide any information delivered to it under this Section 5.5 to any Lender
upon such Lender's request.

        SECTION 5.6.    Maintenance of and Access to Books and Records;
Examinations.    

Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and, after the
occurrence and during the continuance of an Event of Default (at a time during
which Loans are outstanding), provide the Administrative Agent and its
representatives access to all such books and records and to any of their
properties or assets during regular business hours, in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records and may discuss the affairs, finances and
accounts with, and be advised as to the same by, officers and independent
accountants, all as the Administrative Agent may deem appropriate for the
purpose of verifying the various reports delivered pursuant to this Agreement or
for otherwise ascertaining compliance with this Agreement.

        SECTION 5.7.    Maintenance of Properties.    

Keep its properties which are material to its business in good repair, working
order and condition consistent with companies of established reputation and
comparable size.

32

--------------------------------------------------------------------------------


6.     NEGATIVE COVENANTS

        For so long as the Commitments shall be in effect or any amount shall
remain outstanding under any Note or unpaid under this Agreement, unless the
Required Lenders shall otherwise consent in writing, the Borrower agrees that it
will not, nor will it permit any of its Subsidiaries to, directly or indirectly:

        SECTION 6.1.    Limitation on Material Subsidiary Indebtedness.    

Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
which principally transacts business in the United States, except:

        (a)   Indebtedness in existence on the date hereof, or required to be
incurred pursuant to a contractual obligation in existence on the date hereof,
which in either case (to the extent not otherwise permitted by paragraphs
(b)-(h) of this Section 6.1), is listed on Schedule 6.1 hereto, but not any
extensions or renewals thereof, unless effected on substantially the same terms
or on terms not more adverse to the Lenders;

        (b)   purchase money Indebtedness (including Capital Leases) to the
extent permitted under Section 6.4(b);

        (c)   Indebtedness owing by any Material Subsidiary to the Borrower or
any other Subsidiary;

        (d)   Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to,
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$125,000,000;

        (e)   any renewal, extension or modification of Indebtedness under
paragraph (d) above so long (i) as such renewal, extension or modification is
effected on substantially the same terms or on terms which, in the aggregate,
are not more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;

        (f)    other Indebtedness of any Material Subsidiary in an aggregate
principal amount which, when added to the aggregate outstanding principal amount
of Indebtedness permitted by paragraphs (d) and (e) above, does not exceed
$125,000,000;

        (g)   Indebtedness of Special Purpose Vehicle Subsidiaries incurred to
finance investment in lease agreements and vehicles by such Subsidiaries, so
long as the lender (and any other party) in respect of such Indebtedness has
recourse, if any, solely to the assets of such Special Purpose Vehicle
Subsidiary;

        (h)   Indebtedness of any Asset Securitization Subsidiary incurred
solely to finance asset securitization transactions as long as (i) such
Indebtedness is unsecured or is secured solely as permitted by Section 6.4(n),
and (ii) the lender (and any other party) in respect of such Indebtedness has
recourse (other than customary limited recourse based on misrepresentations or
failure of such assets to meet customary eligibility criteria), if any, solely
to the assets securitized in the applicable asset securitization transaction
and, if such Asset Securitization Subsidiary is of the type described in
clause (i) of the definition of "Asset Securitization Subsidiary", the capital
stock of such Asset Securitization Subsidiary; and

        (i)    Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement) consisting of the obligation

33

--------------------------------------------------------------------------------




to repurchase mortgages and related assets or secured by mortgages and related
assets in connection with other mortgage warehouse financing arrangements, if
the aggregate principal amount of all such Indebtedness does not exceed
$900,000,000.

        SECTION 6.2.    Limitation on Transactions with Affiliates.    Enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
(other than the Borrower or a wholly-owned Subsidiary of the Borrower) unless
such transaction is (a) otherwise permitted under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm's length
transaction with a Person which is not an Affiliate.

        SECTION 6.3.    Consolidation, Merger, Sale of Assets.    

        (a)   Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) in which the surviving entity becomes
a Material Subsidiary of the Borrower immediately upon the effectiveness of such
merger, consolidation, dissolution or liquidation or (iii) in connection with a
transaction permitted by Section 6.3(b); provided that immediately prior to and
on a Pro Forma Basis after giving effect to such transaction no Default or Event
of Default has occurred or is continuing.

        (b)   Sell or otherwise dispose of all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole; provided that it
is understood for purposes of clarity that this Section 6.3(b) shall not
prohibit or limit in any respect transactions in the ordinary course of business
of the Borrower or any of its Subsidiaries (including but not limited to asset
securitization transactions or similar transactions entered into in the ordinary
course of business).

        SECTION 6.4.    Limitations on Liens.    

Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries which principally transact business in the United States, except:

        (a)   deposits under worker's compensation, unemployment insurance and
social security laws or to secure statutory obligations or surety or appeal
bonds or performance or other similar bonds in the ordinary course of business,
or statutory Liens of landlords, carriers, warehousemen, mechanics and
materialmen and other similar Liens, in respect of liabilities which are not yet
due or which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);

        (b)   purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;

        (c)   Liens upon real and/or personal property, which property was
acquired after the Original Closing Date (by purchase, construction or
otherwise) by the Borrower or any of its Material Subsidiaries, each of which
Liens existed on such property before the time of its acquisition and was not
created in anticipation thereof; provided that no such Lien shall extend to or
cover any

34

--------------------------------------------------------------------------------




property of the Borrower or such Material Subsidiary other than the respective
property so acquired and improvements thereon;

        (d)   Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings
(i) shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);

        (e)   Liens created under any Fundamental Document as contemplated by
this Agreement;

        (f)    Liens securing Indebtedness of any Material Subsidiary to the
Borrower;

        (g)   Liens covering only the property or assets of any Special Purpose
Vehicle Subsidiary and securing only such Indebtedness of such Special Purpose
Vehicle Subsidiary as is permitted under Section 6.1(g) hereof;

        (h)   mortgage liens existing on homes acquired by the Borrower or any
of its Material Subsidiaries in the ordinary course of their relocation
management business;

        (i)    other Liens incidental to the conduct of its business or the
ownership of its property and other assets, which do not secure any Indebtedness
and did not otherwise arise in connection with the borrowing of money or the
obtaining of advances or credit and which do not, in the aggregate, materially
detract from the value of its property or other assets or materially impair the
use thereof in the operation of its business;

        (j)    to the extent not otherwise permitted by this Section 6.4, Liens
existing on the Closing Date listed on Schedule 6.4 hereto and any extensions or
renewals thereof;

        (k)   Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such
indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;

        (l)    other Liens securing obligations having an aggregate principal
amount not to exceed $100,000,000;

        (m)  Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of "Asset Securitization Subsidiary", the capital stock of such Asset
Securitization Subsidiary; and

        (n)   Liens on mortgages and related assets securing obligations to the
extent such obligations are permitted by Section 6.1(i).

        SECTION 6.5.    Sale and Leaseback.    

Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) the LEAF Trust Transaction;
and (b) without limiting the foregoing clause (a), any sale-leaseback
transaction

35

--------------------------------------------------------------------------------


entered into in connection with an asset securitization transaction the
indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(l) or 6.4(n).

        SECTION 6.6.    Consolidated Net Worth.    

Permit Consolidated Net Worth on the last day of any fiscal quarter to be less
than the sum of (i) $1,300,000,000 plus (ii) 25% of Consolidated Net Income, if
positive, for each fiscal quarter after December 31, 2002.

        SECTION 6.7.    Ratio of Indebtedness To Consolidated Net Worth.    

Permit, at any time, Indebtedness of the Borrower and its Subsidiaries less Cash
Equivalents (owned by the Borrower or any of its Subsidiaries and free of Liens
(other than Liens securing Indebtedness)) to exceed eight (8.0) times
Consolidated Net Worth.

        SECTION 6.8.    Accounting Practices.    

Establish a fiscal year ending on other than December 31, or modify or change
accounting treatments or reporting practices except as otherwise required or
permitted by GAAP.

        SECTION 6.9.    Restrictions Affecting Subsidiaries.    

Enter into, or suffer to exist, any Contractual Obligation with any Person,
which prohibits or limits the ability of any Material Subsidiary (other than
Special Purpose Vehicle Subsidiaries and Asset Securitization Subsidiaries) to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any other Subsidiary, (b) make loans or advances to the Borrower
or any other Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any other Subsidiary, except in each case any Contractual Obligation
of Avis Fleet or any of its Subsidiaries (other than Asset Securitization
Subsidiaries or Special Purpose Vehicle Subsidiaries) existing as of the date of
the Avis Fleet Transaction and any renewals, extensions or modifications thereof
so long as such renewals, extensions or modifications are effected on
substantially the same terms or on terms which, in the aggregate, are not more
adverse to the Lenders in any material respect.

7.     EVENTS OF DEFAULT

In the case of the happening and during the continuance of any of the following
events (herein called "Events of Default"):

        (a)   any representation or warranty made or deemed made by the Borrower
in this Agreement or any other Fundamental Document or in connection with this
Agreement or with the execution and delivery of the Notes or the Borrowings
hereunder, or any statement or representation made in any report, financial
statement, certificate or other document furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Lender
under or in connection with this Agreement, shall prove to have been false or
misleading in any material respect when made or delivered;

        (b)   default shall be made in the payment of any principal of or
interest on any Loan or of any fees or other amounts payable by the Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five Business Days, and in the case of payments
other than of any principal amount of or interest on any Loan, such default
shall continue unremedied for five Business Days after receipt by the Borrower
of an invoice therefor;

36

--------------------------------------------------------------------------------




        (c)   default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(c) (with respect to
notice of Default or Events of Default) or Article 6;

        (d)   default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;

        (e)   (i) default in payment shall be made with respect to any
Indebtedness or Interest Rate Protection Agreements of the Borrower or any of
its Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $25,000,000 (or its equivalent thereof in
any other currency) in the aggregate; or (ii) default in payment or performance
shall be made with respect to any Indebtedness or Interest Rate Protection
Agreements of the Borrower or any of its Subsidiaries (other than Securitization
Indebtedness) where the amount or amounts of such Indebtedness or Interest Rate
Protection Agreements exceeds $25,000,000 (or its equivalent thereof in any
other currency) in the aggregate, if the effect of such default is to result in
the acceleration of the maturity of such Indebtedness or Interest Rate
Protection Agreement; or (iii) any other circumstance shall arise (other than
the mere passage of time) by reason of which the Borrower or any Subsidiary of
the Borrower is required to redeem or repurchase, or offer to holders the
opportunity to have redeemed or repurchased, any such Indebtedness or Interest
Rate Protection Agreement (other than Securitization Indebtedness) where the
amount or amounts of such Indebtedness or Interest Rate Protection Agreement
exceeds $25,000,000 (or its equivalent thereof in any other currency) in the
aggregate; provided that clause (iii) shall not apply to secured Indebtedness or
Interest Rate Protection Agreement that becomes due as a result of a voluntary
sale of the property or assets securing such Indebtedness or Interest Rate
Protection Agreement and provided, further, that clauses (ii) and (iii) shall
not apply to any Indebtedness or Interest Rate Protection Agreement of any
Subsidiary issued and outstanding prior to the date such Subsidiary became a
Subsidiary of the Borrower (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a "change of control" provision applicable to such
Indebtedness or Interest Rate Protection Agreement which becomes operative as a
result of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries;

        (f)    the Borrower or any of its Material Subsidiaries shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors;
or the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or the Borrower or any Material Subsidiary thereof
shall take any action to authorize any of the foregoing;

        (g)   any involuntary case, proceeding or other action against the
Borrower or any of its Material Subsidiaries shall be commenced seeking to have
an order for relief entered against it as debtor or to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver,

37

--------------------------------------------------------------------------------




trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;

        (h)   the occurrence of a Change in Control;

        (i)    final judgment(s) for the payment of money in excess of
$25,000,000 (or its equivalent thereof in any other currency) shall be rendered
against the Borrower or any of its Subsidiaries which within thirty (30) days
from the entry of such judgment shall not have been discharged or stayed pending
appeal or which shall not have been discharged within thirty (30) days from the
entry of a final order of affirmance on appeal; or

        (j)    a Reportable Event relating to a failure to meet minimum funding
standards or an inability to pay benefits when due shall have occurred with
respect to any Plan under the control of the Borrower or any of its Subsidiaries
and shall not have been remedied within 45 days after the occurrence of such
Reportable Event, if the occurrence thereof could reasonably be expected to have
a Material Adverse Effect;

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in the Notes to the contrary notwithstanding; provided that, in the
case of a payment of principal default pursuant to paragraph (b), the
Administrative Agent, unless it is directed to do so by the Required Lenders,
will not take either or both of such actions for three Business Days. If an
Event of Default specified in paragraph (f) or (g) above shall have occurred,
the principal of and interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder shall thereupon and concurrently become due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate or other notice of any kind, all of which are hereby
expressly waived, anything in this Agreement or the Notes to the contrary
notwithstanding and the Commitments of the Lenders shall thereupon forthwith
terminate.

8.     THE ADMINISTRATIVE AGENT

        SECTION 8.1.    Administration by Administrative Agent.    

The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or their
designees as provided for herein. Each of the Lenders hereby irrevocably
authorizes the Administrative Agent, at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Fundamental Documents, the Notes and any other
documents contemplated by this Agreement as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto.
The Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents. Any Lender which is a co-agent or lead
manager (as indicated on Schedule 1.1A hereto) for the credit facility hereunder
shall not have any duties or responsibilities except as a Lender hereunder.

        SECTION 8.2.    Advances and Payments.    

        (a)   On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
applicable Lenders, the amount of the Loan to be made by it in accordance with
this Agreement. Each of the Lenders hereby authorizes and requests the

38

--------------------------------------------------------------------------------


Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan. Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent's cost of obtaining
overnight funds in the New York Federal Funds Market. Notwithstanding the
preceding sentence, if such reimbursement is not made by the second Business Day
following the day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender or such Lender has indicated that it
does not intend to reimburse the Administrative Agent, the Borrower shall
immediately pay such unreimbursed advance amount (plus any accrued, but unpaid
interest at the rate per annum equal to the interest rate applicable to such
Loan) to the Administrative Agent.

        (b)   Any amounts received by the Administrative Agent in connection
with this Agreement or the Loans the application of which is not otherwise
provided for shall be applied, in accordance with each of the Lenders' pro rata
interest therein, first, to pay accrued but unpaid Facility Fees and Utilization
Fees, second, to pay accrued but unpaid interest on the Loans, third, to pay the
principal balance outstanding on the Loans and fourth, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
applicable Lenders, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such Lender's
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.

        SECTION 8.3.    Sharing of Setoffs and Cash Collateral.    

Each of the Lenders agrees that if it shall, through the operation of
Section 2.19 or the exercise of a right of banker's lien, setoff or counterclaim
against the Borrower, including, but not limited to, a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim and received by such Lender
under any applicable bankruptcy, insolvency or other similar law, or otherwise
(other than pursuant to Section 2.15(f)), obtain payment in respect of its Loans
as a result of which the unpaid portion of its Loans is proportionately less
than the unpaid portion of any of the other Lenders (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lenders a participation in the Loans of such other Lenders, so that the
aggregate unpaid principal amount of each of the Lenders' Loans and its
participation in Loans of the other Lenders shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to the obtaining of such payment was to the
principal amount of all Loans outstanding prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro rata.

        SECTION 8.4.    Notice to the Lenders.    

Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
telegraphic communications) of the nature of such communication or of the Event
of Default, as the case may be.

39

--------------------------------------------------------------------------------


        SECTION 8.5.    Liability of the Administrative Agent.    

        (a)   The Administrative Agent, when acting on behalf of the Lenders may
execute any of its duties under this Agreement by or through its officers,
agents, or employees and neither the Administrative Agent nor its respective
directors, officers, agents, or employees shall be liable to the Lenders or any
of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders or to any of them for the consequences of any
oversight or error of judgment, or for any loss, unless the same shall happen
through its gross negligence or willful misconduct. Neither the Administrative
Agent nor its respective directors, officers, agents, and employees shall in any
event be liable to the Lenders or to any of them for any action taken or omitted
to be taken by it pursuant to instructions received by it from the Required
Lenders or in reliance upon the advice of counsel selected by it. Without
limiting the foregoing, neither the Administrative Agent nor any of its
respective directors, officers, employees, or agents shall be responsible to any
of the Lenders for the due execution (other than its own), validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
statement, warranty, or representation made by any other Person in, or for the
perfection of any security interest contemplated by, this Agreement or any
related agreement, document or order or shall be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower of any
of the terms, conditions, covenants, or agreements of this Agreement or any
related agreement or document.

        (b)   Neither the Administrative Agent nor any of its respective
directors, officers, employees, or agents shall have any responsibility to the
Borrower on account of the failure or delay in performance or breach by any of
the Lenders or the Borrower of any of their respective obligations under this
Agreement or the Notes or any related agreement or document or in connection
herewith or therewith.

        (c)   The Administrative Agent in such capacities hereunder, shall be
entitled to rely on any communication, instrument, or document reasonably
believed by it to be genuine or correct and to have been signed or sent by a
Person or Persons believed by it to be the proper Person or Persons, and it
shall be entitled to rely on advice of legal counsel, independent public
accountants, and other professional advisers and experts selected by it.

        SECTION 8.6.    Reimbursement and Indemnification.    

Each of the Lenders severally and not jointly agrees (i) to reimburse the
Administrative Agent and the Lead Arranger, in the amount of its proportionate
share, for any reasonable expenses and fees incurred for the benefit of the
Lenders under the Fundamental Documents, including, without limitation,
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other reasonable expense
incurred in connection with the administration or enforcement thereof not
reimbursed by the Borrower or one of its Subsidiaries; and (ii) to indemnify and
hold harmless the Administrative Agent and the Lead Arranger and any of their
directors, officers, employees, or agents, on demand, in the amount of its
proportionate share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the Fundamental Documents or any action taken or omitted by it or any of them
under the Fundamental Documents to the extent not reimbursed by the Borrower or
one of its Subsidiaries (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification).

        SECTION 8.7.    Rights of Administrative Agent.    

It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower as though it were not an
Administrative Agent on behalf of the Lenders under this Agreement.

40

--------------------------------------------------------------------------------


        SECTION 8.8.    Independent Investigation by Lenders.    

Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans hereunder based on its own analysis of the
transactions contemplated hereby and of the creditworthiness of the Borrower and
agrees that the Administrative Agent shall not bear responsibility therefor.

        SECTION 8.9.    Notice of Transfer.    

The Administrative Agent may deem and treat any Lender which is a party to this
Agreement as the owners of such Lender's respective portions of the Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 9.3.

        SECTION 8.10.    Successor Administrative Agent.    

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent from among the
Lenders, with the consent of the Borrower, which will not be unreasonably
withheld. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent's giving of notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

9.     MISCELLANEOUS

        SECTION 9.1.    Notices.    

        (a)   Notices and other communications provided for herein shall be in
writing and shall be delivered or mailed (or in the case of telegraphic
communication, if by telegram, delivered to the telegraph company and, if by
telex, telecopy, graphic scanning or other telegraphic communications equipment
of the sending party hereto, delivered by such equipment) addressed, if to the
Administrative Agent or JPMorgan Chase Bank, to it at 1111 Fannin, 10th floor,
Houston, Texas 77002 (Telephone: (713) 750-2885; Telecopy: (713) 750-2932),
Attention: Leah Hughes, with a copy to Dakisha Allen, at 1111 Fannin, 10th
floor, Houston, Texas 77002 (Telephone: (713) 750-3541; Telecopy:
(713) 750-2932), if to the Borrower, to it at 1 Campus Drive, Parsippany, New
Jersey 07054-0642, Attention: Assistant Treasurer, with a copy to the General
Counsel, or if to a Lender, to it at its address set forth on Schedule 1.1A (or
in its Assignment and Acceptance or other agreement pursuant to which it became
a Lender hereunder), or such other address as such party may from time to time
designate by giving written notice to the other parties hereunder. All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the fifth
Business Day after the date when sent by registered or certified mail, postage
prepaid, return receipt requested, if by mail, or when delivered to the
telegraph company, charges prepaid, if by telegram, or when receipt is
acknowledged, if by any telecopier or telegraphic communications equipment of
the sender, in each case addressed to such party as provided in this Section 9.1
or in accordance with the latest unrevoked written direction from such party.
Information

41

--------------------------------------------------------------------------------


required to be delivered hereunder may also be delivered by electronic
communication pursuant to procedures approved by the Borrower and the
Administrative Agent.

        (b)   Notices and other communication to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        SECTION 9.2.    Survival of Agreement, Representations and Warranties,
etc.    

All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans herein contemplated and the issuance and delivery to the Administrative
Agent of the Notes regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitments have not been terminated. All statements
in any such certificate or other instrument shall constitute representations and
warranties by the Borrower hereunder.

        SECTION 9.3.    Successors and Assigns; Syndications; Loan Sales;
Participations.    

        (a)   Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party (provided that the Borrower may not assign its respective rights hereunder
without the prior written consent of all the Lenders), and all covenants,
promises and agreements by, or on behalf of, the Borrower which are contained in
this Agreement shall inure to the benefit of the successors and assigns of the
Lenders.

        (b)   Each of the Lenders may (but only with the prior written consent
of the Administrative Agent and the Borrower, which consents shall not be
unreasonably withheld or delayed) assign to one or more banks or other financial
institutions either (i) all or a portion of its interests, rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the same portion of the Loans at the time owing to
it and the Notes held by it) (a "Ratable Assignment") or (ii) all or a portion
of its rights and obligations under and in respect of (A) its Commitment under
this Agreement and the same portion of the Loans (other than Competitive Loans)
at the time owing to it or (B) the Competitive Loans at the time owing to it
(including, without limitation, in the case of any such type of Loan, the same
portion of the associated Note) (a "Non-Ratable Assignment"); provided that
(1) each Non-Ratable Assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender's rights and obligations in respect of
the Loans and the Commitment (if applicable) which are the subject of such
assignment, (2) each Ratable Assignment shall be of a constant, and not a
varying, percentage of the assigning Lender's rights and obligations under this
Agreement, (3) the amount of the Commitment or Competitive Loans, as the case
may be, of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Lender) shall be in a minimum Dollar Equivalent Amount of
$5,000,000 unless such assignment is an assignment of all of the assigning
Lender's rights and obligations under this Agreement or unless otherwise agreed
by the Borrower and the Administrative Agent and (4) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance, together with any Note or Notes subject to such assignment (if
required hereunder) and a processing and recordation fee of $3,500. Upon such
execution, delivery, acceptance and recording, and from and after the effective
date specified in each Assignment and Acceptance, which effective date shall be
not earlier than five Business Days after the date of

42

--------------------------------------------------------------------------------


acceptance and recording by the Administrative Agent, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender's rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto, but shall continue to be
entitled to the indemnity and expense reimbursement provisions for the period
prior to such Assignment and Acceptance).

        (c)   Notwithstanding the other provisions of this Section 9.3, each
Lender may at any time make an assignment of all or any part of its interests,
rights and obligations under this Agreement to (i) any Affiliate of such Lender
or (ii) any other Lender hereunder.

        (d)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Sections
5.1(a) and 5.1(b) (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent, or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent, to take such action as agent on its behalf and to exercise such powers
under the Fundamental Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will be bound by the provisions
of this Agreement and will perform in accordance with its terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

        (e)   The Administrative Agent, on behalf of the Borrower, shall
maintain at its address at which notices are to be given to it pursuant to
Section 9.1, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Loans owing to, each Lender from time
to time (the "Register"). The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may (and, in the case of any Loan or other obligation hereunder not
evidenced by a Note, shall) treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement and the other Fundamental Documents,
notwithstanding any notice to the contrary. Any assignment of any Loan or other
obligation hereunder not evidenced by a Note shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

        (f)    Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, any Notes subject to such assignment (if
required hereunder) and the processing and

43

--------------------------------------------------------------------------------


recordation fee, the Administrative Agent (subject to the right, if any, of the
Borrower to require its consent thereto) shall, if such Assignment and
Acceptance has been completed and is in the form of Exhibit C hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt written notice thereof to the Borrower. If a
portion of its Commitment has been assigned by an assigning Lender, then such
Lender shall deliver its Note in respect of such Commitment, if any, at the same
time it delivers the applicable Assignment and Acceptance to the Administrative
Agent. If only Competitive Loans have been assigned by the assigning Lender,
such Lender shall not be required to deliver its Competitive Note to the
Administrative Agent, unless such Lender no longer holds a Commitment under this
Agreement, in which event such assigning Lender shall deliver its Competitive
Note, if any, at the same time it delivers the applicable Assignment and
Acceptance to the Administrative Agent. Within five Business Days after receipt
of the notice, the Borrower, at its own expense, shall execute and deliver to
the applicable Lenders at their request, either (A) a new Note in respect of the
assigned Commitment to the order of such assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and a
Competitive Note to the order of such assignee in an amount equal to the Total
Commitment hereunder, and a new Note in respect of the assigned Commitment to
the order of the assigning Lender in an amount equal to the Commitment retained
by it hereunder, or (B) if Competitive Loans only have been assigned and the
assigning Lender holds a Commitment under this Agreement, then a new Competitive
Note to the order of the assignee Lender in an amount equal to the outstanding
principal amount of the Competitive Loan(s) purchased by it pursuant to the
Assignment and Acceptance, or (C) if Competitive Loans only have been assigned
and the assigning Lender does not hold a Commitment under this Agreement, a new
Competitive Note to the order of such assignee in an amount equal to the
outstanding principal amount of the Competitive Loans(s) purchased by it
pursuant to such Assignment and Acceptance and, a new Competitive Note to the
order of the assigning Lender in an amount equal to the outstanding principal
amount of the Competitive Loans retained by it hereunder. Any new Notes shall be
in an aggregate principal amount equal to the aggregate principal amount of the
Commitments of the respective Lenders. All new Notes shall be dated the date
hereof and shall otherwise be in substantially the forms of Exhibits A-1, and
A-2 hereto, as the case may be.

        (g)   Each of the Lenders may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other financial
institutions (a "Participant") in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Loans owing to it and the Note or Notes held by it); provided
that (i) any such Lender's obligations under this Agreement shall remain
unchanged, (ii) such participant shall not be granted any voting rights under
this Agreement, except with respect to matters requiring the consent of each of
the Lenders hereunder, (iii) any such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, (iv) the
participating banks or other entities shall be entitled to the cost protection
provisions contained in Sections 2.14, 2.15 and 2.17 hereof but a participant
shall not be entitled to receive pursuant to such provisions an amount larger
than its share of the amount to which the Lender granting such participation
would have been entitled to receive, and (v) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.

        (h)   The Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.3, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower.

        (i)    Each Lender hereby represents that it is a commercial lender or
financial institution which makes loans in the ordinary course of its business
and that it will make the Loans hereunder for its own account in the ordinary
course of such business; provided that, subject to preceding clauses

44

--------------------------------------------------------------------------------


(a) through (h), the disposition of the Notes or other evidence of Indebtedness
held by that Lender shall at all times be within its exclusive control.

        (j)    The Borrower consents that any Lender may at any time and from
time to time pledge, or otherwise grant a security interest in, any Loan or any
Note evidencing such Loan (or any part thereof), including any such pledge or
grant to any Federal Reserve Bank, and this Section shall not apply to any such
pledge or grant; provided that no such pledge or grant shall release a Lender
from any of its obligations hereunder or substitute any such assignee for such
Lender as a party hereto.

        SECTION 9.4.    Expenses; Documentary Taxes.    

Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arranger in connection with the syndication,
preparation, execution, delivery and administration of this Agreement, the
Notes, and the making of the Loans including but not limited to the reasonable
fees and disbursements of Simpson Thacher & Bartlett, counsel to the
Administrative Agent, as well as all reasonable out-of-pocket expenses incurred
by the Lenders and the Administrative Agent in connection with any restructuring
or workout of this Agreement, or the Notes or in connection with the enforcement
or protection of the rights of the Lenders and the Administrative Agent in
connection with this Agreement or the Notes or any other Fundamental Document,
and with respect to any action which may be instituted by any Person against any
Lender or the Administrative Agent in respect of the foregoing, or as a result
of any transaction, action or nonaction arising from the foregoing, including
but not limited to the fees and disbursements of any counsel for the Lenders.
Such payments shall be made on the date of execution of this Agreement and
thereafter promptly on demand. The Borrower agrees that it shall indemnify the
Administrative Agent and the Lenders from, and hold them harmless against, any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement or the Notes or any other
Fundamental Document. The obligations of the Borrower under this Section shall
survive the termination of this Agreement and/or the payment of the Loans for
two years.

        SECTION 9.5.    Indemnity.    

Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Administrative Agent, the Lead Arranger and the Lenders and their
respective directors, officers, employees and agents (each, an "Indemnified
Party") from and against any and all expenses (including reasonable fees and
disbursements of counsel), losses, claims, damages and liabilities arising out
of any claim, litigation, investigation or proceeding (regardless of whether any
such Indemnified Party is a party thereto) in any way relating to the
transactions contemplated hereby, but excluding therefrom all expenses, losses,
claims, damages, and liabilities arising out of or resulting from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification, provided that the Borrower shall not be liable for the fees and
expenses of more than one separate firm for all such Indemnified Parties in
connection with any one such action or any separate but substantially similar or
related actions in the same jurisdiction, nor shall the Borrower be liable for
any settlement of any proceeding effected without the Borrower's written
consent, and provided, further, that this Section 9.5 shall not be construed to
expand the scope of the reimbursement obligations specified in Section 9.4. The
obligations of the Borrower under this Section 9.5 shall survive the termination
of this Agreement and/or payment of the Loans.

        SECTION 9.6.    CHOICE OF LAW.    

THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF

45

--------------------------------------------------------------------------------


PROVISIONS RELATING TO INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.

        SECTION 9.7.    No Waiver.    

No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder or under the
Notes shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.

        SECTION 9.8.    Extension of Maturity.    

Except as otherwise specifically provided in Article 7, should any payment of
principal of or interest on the Notes or any other amount due hereunder become
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.

        SECTION 9.9.    Amendments, etc..    

No modification, amendment or waiver of any provision of this Agreement or any
other Fundamental Document, and no consent to any departure by the Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided that no such modification or amendment
shall without the written consent of each Lender affected thereby (x) increase
or extend the expiration date of the Commitment of a Lender or postpone or waive
any scheduled reduction in the Commitments, (y) alter the stated maturity or
principal amount of any installment of any Loan, or decrease the rate of
interest payable thereon, or the rate at which the Facility Fees or Utilization
Fees are paid or (z) waive a default under Section 7(b) with respect to a
scheduled principal installment of any Loan or scheduled payment of interest or
fees; provided, further, that no such modification or amendment shall without
the written consent of all of the Lenders (i) amend or modify any provision of
this Agreement which provides for the unanimous consent or approval of the
Lenders or (ii) amend this Section 9.9 or the definition of Required Lenders or
Supermajority Lenders. No such amendment or modification may adversely affect
the rights and obligations of the Administrative Agent hereunder without its
prior written consent. No notice to or demand on the Borrower shall entitle the
Borrower to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring a Note, whether or not a Note is so marked.

        SECTION 9.10.    Severability.    

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        SECTION 9.11.    SERVICE OF PROCESS; WAIVER OF JURY TRIAL.    

        (a)   THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT OR A

46

--------------------------------------------------------------------------------


LENDER. THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE,
IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (B) HEREBY WAIVES THE
RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR
COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM
THE SAME SUBJECT MATTER. THE BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY
MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 9.1.
THE BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE
OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS. FINAL JUDGMENT AGAINST THE BORROWER IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
(A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR
LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER
PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED THAT
THE ADMINISTRATIVE AGENT OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS AGAINST THE BORROWER OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
BORROWER OR SUCH ASSETS MAY BE FOUND.

        (b)   TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT
THE PROVISIONS OF THIS SECTION 9.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON
WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 9.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH
OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

        SECTION 9.12.    Headings.    

Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.

        SECTION 9.13.    Execution in Counterparts.    

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

47

--------------------------------------------------------------------------------


        SECTION 9.14.    Entire Agreement.    

This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent or any Lender (other
than the provisions of the letter agreement dated June    , 2003, among the
Borrower, JPMorgan Chase Bank and J.P. Morgan Securities Inc., relating to fees
and expenses and syndication issues) prior to the execution of this Agreement
which relate to Loans to be made shall be replaced by the terms of this
Agreement.

        SECTION 9.15.    Foreign Currency Judgments.    (a) If, for the purpose
of obtaining judgment in any court, it is necessary to convert a sum due
hereunder in one currency into another currency, the Borrower agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the relevant Lender (or agent acting on its behalf) or the
Administrative Agent could purchase the first currency with such other currency
for the first currency on the Business Day immediately preceding the day on
which final judgment is given.

        (b)   The obligations of the Borrower in respect of any sum due
hereunder shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than that in which such sum is denominated in accordance with
this Agreement (the "Agreement Currency"), be discharged only to the extent
that, on the Business Day following receipt by any Lender (or agent acting on
its behalf) (the "Applicable Creditor") of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Applicable Creditor, the Applicable Creditor agrees to
remit such excess to the Borrower. The obligations of the Borrower contained in
this Section 9.15 shall survive the termination of this Agreement and the
payment of all amounts owing hereunder. Each Borrower shall repay each Loan made
to it, and interest thereon, in the Currency in which such Loan is denominated.

        SECTION 9.16.    Language.    The parties hereto have agreed that this
Agreement as well as any document or instrument relating thereto be drawn up in
English only.

        SECTION 9.17.    Confidentiality.    Each of the Administrative Agent
and the Lenders agrees to keep confidential all non-public information provided
to it by the Borrower and its Subsidiaries pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
of any Lender, (b) to any participant or assignee (each, a "Transferee") of such
Lender or prospective Transferee which agrees to comply with the provisions of
this Section, (c) to any of its employees, directors, agents, attorneys,
accountants and other professional advisors, (d) upon the request or demand of
any governmental or regulatory authority having jurisdiction over it, (e) in
response to any order of any court or other governmental authority or as may
otherwise be required pursuant to any requirement of law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) which has been publicly disclosed other than in breach of this Section 9.17,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender's investment portfolio in connection with ratings
issued with respect to such Lender or (i) in connection with the exercise of any
remedy hereunder or under any other Fundamental Document. Notwithstanding any
other provision in this Agreement, each of the parties hereto (and each
employee, representative, or other agent of any such party) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information (i) that
is not relevant to understanding the U.S. tax treatment and U.S. tax structure
of the transaction (including the identity of any party and any information that
could lead another to determine the identity of any party) or (ii) for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

48

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.

    PHH CORPORATION
 
 
By:
 
/s/  DUNCAN H. COCROFT      

--------------------------------------------------------------------------------

Name: Duncan H. Cocroft
Title: Executive Vice President and Chief Financial Officer
 
 
JPMORGAN CHASE BANK
 
 
By:
 
/s/  RANDOLPH CATES      

--------------------------------------------------------------------------------

Title: Randolph Cates
Name: Vice President
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
 
By:
 
/s/  WILLIAM R. KEEHN      

--------------------------------------------------------------------------------

Name: William R. Keehn
Title: Assistant Vice President
 
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/  IGOR SUICIA      

--------------------------------------------------------------------------------

Name: Igor Suicia
Title: Vice President
 
 
BMO NESBITT BURNS FINANCING, INC.
 
 
By:
 
/s/  BRIAN L. BANKE      

--------------------------------------------------------------------------------

Name: Brian L. Banke
Title: Managing Director
 
 
UBS AG, Cayman Islands Branch
 
 
By:
 
/s/  PATRICIA O'KICKI      

--------------------------------------------------------------------------------

Name: Patricia O'Kicki
Title: Director
 
 
By:
 
/s/  LUKE GOLDSWORTHY      

--------------------------------------------------------------------------------

Name: Luke Goldsworthy
Title: Associate Director Banking Products Services, US
 
 
THE BANK OF NOVA SCOTIA
 
 
By:
 
/s/  TODD S. MELLER      

--------------------------------------------------------------------------------

Name: Todd S. Meller
Title: Managing Director          


49

--------------------------------------------------------------------------------


 
 
DANSKE BANK A/S
 
 
By:
 
/s/  PETER L. HARGRAVES      

--------------------------------------------------------------------------------

Name: Peter L. Hargraves
Title: Vice President
 
 
By:
 
/s/  JOHN A. O'NEILL      

--------------------------------------------------------------------------------

Name: John A. O'Neill
Title: Assistant General Manager
 
 
BANK ONE, NA
 
 
By:
 
/s/  NELSON ALBRECHT      

--------------------------------------------------------------------------------

Name: Nelson Albrecht
Title: Director
 
 
BARCLAYS BANK PLC
 
 
By:
 
/s/  JOHN GIANNONE      

--------------------------------------------------------------------------------

Name: John Giannone
Title: Director
 
 
CIBC INC.
 
 
By:
 
/s/  DOMINIC SORRESSO      

--------------------------------------------------------------------------------

Name: Dominic Sorresso
Title: Executive Director
CIBC World Markets Corp., as Agent
 
 
CITIBANK N.A.
 
 
By:
 
/s/  STUART G. MILLER      

--------------------------------------------------------------------------------

Name: Stuart G. Miller
Title: Vice President
 
 
CREDIT LYONNAIS NEW YORK BRANCH
 
 
By:
 
/s/  ROD HURST      

--------------------------------------------------------------------------------

Name: Rod Hurst
Title: Vice President
 
 
CREDIT SUISSE FIRST BOSTON,
Cayman Islands Branch
 
 
By:
 
/s/  BILL O'DALY      

--------------------------------------------------------------------------------

Name: Bill O'Daly
Title: Director
 
 
By:
 
/s/  CASSANDRA DROOGAN      

--------------------------------------------------------------------------------

Name: Cassandra Droogan
Title: Associate          

50

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
 
/s/  DANIEL L. EVANS      

--------------------------------------------------------------------------------

Name: Daniel L. Evans
Title: Managing Director
 
 
MELLON BANK, N.A.
 
 
By:
 
/s/  J. WADE BELL      

--------------------------------------------------------------------------------

Name: J. Wade Bell
Title: Vice President
 
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
By:
 
/s/  STEVE BARLOW      

--------------------------------------------------------------------------------

Name: Steve Barlow
Title: Corporate Director
 
 
WELLS FARGO BANK
 
 
By:
 
/s/  LAUREN DOWNUM      

--------------------------------------------------------------------------------

Name: Lauren Downum
Title: Vice President
 
 
By:
 
/s/  KATRINA FLOWERS      

--------------------------------------------------------------------------------

Name: Katrina Flowers
Title: Vice President
 
 
WESTLB AG, NEW YORK BRANCH
 
 
By:
 
/s/  DUNCAN M. ROBERTSON      

--------------------------------------------------------------------------------

Name: Duncan M. Robertson
Title: Executive Director
 
 
By:
 
/s/  ALAN S. BOOKSPAN      

--------------------------------------------------------------------------------

Name: Alan S. Bookspan
Title: Executive Director

51

--------------------------------------------------------------------------------


Schedule 1.1A



Commitments


Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

JPMorgan Chase Bank     40,000,000 Barclays Bank PLC     35,000,000 Citibank
N.A.     35,000,000 The Royal Bank of Scotland PLC     35,000,000 UBS AG    
35,000,000
Bank of America, N.A.
 
 
30,000,000 Bank One, NA     30,000,000 BMO Nesbitt Burns Financing, Inc.    
30,000,000 Credit Lyonnais New York Branch     30,000,000 The Bank of Nova
Scotia     30,000,000 Wachovia Bank, National Association     30,000,000
Allfirst Bank
 
 
20,000,000 CIBC Inc     20,000,000 Credit Suisse First Boston     20,000,000
Danske Bank     20,000,000 Mellon Bank, N.A.     20,000,000 Wells Fargo Bank,
N.A.     20,000,000 WestLB AG, New York Branch     20,000,000
TOTAL
 
$
500,000,000

--------------------------------------------------------------------------------


Schedule 1.1B



Available Foreign Currencies


For purposes of Competitive Loans, Available Foreign Currencies are the
following:

Australian Dollars
Canadian Dollars
British Pounds Sterling
euros
Japanese Yens
Swiss Francs

--------------------------------------------------------------------------------


Schedule 6.1



Existing Material Subsidiary Indebtedness


Various Capital Lease Agreements—Cendant Mobility has minimum lease payments in
the amount of $1,962,000 and Cendant Mortgage has minimum lease payments in the
amount of $2,654,000.

--------------------------------------------------------------------------------



Schedule 6.4



Existing Liens


Liens in connection with leases of office equipment incurred in the ordinary
course of business.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



Table of Contents

Schedule 1.1A



Commitments

Schedule 1.1B



Available Foreign Currencies

Schedule 6.1



Existing Material Subsidiary Indebtedness

Schedule 6.4



Existing Liens
